Exhibit 10.1

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF NOVEMBER 19, 2012

by and among

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

AND

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 19th day of November, 2012 by and among CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which are
parties to this Agreement as “Lenders”, and the other lending institutions that
may become parties hereto pursuant to §18 (together with KeyBank, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the
“Agent”) and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book
Runner.

R E C I T A L S

WHEREAS, the Borrower, KeyBank, the Agent and the Lenders have entered into that
certain Credit Agreement dated as of March 30, 2012, as amended by the First
Amendment to Credit Agreement dated as of May 8, 2012, the Second Amendment to
Credit Agreement dated as of June 29, 2012, and the Third Amendment to Credit
Agreement dated as of July 30, 2012 (collectively, the “Original Credit
Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate and
covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Notwithstanding the foregoing, beginning on April 1, 2013
and at all times thereafter, Acquisition Closing Costs shall only include those
deal costs that are associated with Real Estate that is being actively
negotiated for purchase, or have been consummated.

Additional Commitment Request Notice. See §2.11(a).

Additional Guarantor. Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.5.

Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) Consolidated EBITDA for the prior two (2) fiscal quarters most recently
ended annualized, less (b) Capital Reserves.

Adjusted Fixed Charges. On any date of determination, Consolidated Fixed Charges
for the prior two (2) fiscal quarters most recently ended annualized.



--------------------------------------------------------------------------------

Adjusted Net Operating Income. On any date of determination, the sum of (a) Net
Operating Income from the Mortgaged Properties for the prior two (2) fiscal
quarters most recently ended annualized, less (b) the Capital Reserves. For any
Mortgaged Property acquired by Borrower or a Subsidiary Guarantor that has not
been owned for two (2) fiscal quarters, Net Operating Income for such Mortgaged
Property shall be the pro forma Net Operating Income for such asset for the
first two (2) fiscal quarters of ownership (with the income based upon pro forma
rents to be received by Borrower or a Subsidiary Guarantor during the first two
fiscal quarters of ownership), as reasonably approved by Agent; provided that
for the second (2nd) quarter of such two (2) fiscal quarter period, the actual
Net Operating Income for the first (1st) fiscal quarter shall be used instead of
the pro forma Net Operating Income for such first (1st) quarter.

Advisor. Carter/Validus Advisors, LLC, a Delaware limited liability company.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement. This First Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of REIT and its respective Subsidiaries to the
Gross Asset Value of REIT and its respective Subsidiaries:

 

2



--------------------------------------------------------------------------------

         LIBOR Rate     Base Rate  

Pricing Level

  

Ratio

  Loans     Loans  

Pricing Level 1

  

Less than or equal to 35%

    2.50 %      1.25 % 

Pricing Level 2

  

Greater than 35% but less than 40%

    2.75 %      1.50 % 

Pricing Level 3

  

Greater than or equal to 40% but less than 45%

    3.00 %      1.75 % 

Pricing Level 4

  

Greater than or equal to 45% but less than 55%

    3.25 %      2.00 % 

Pricing Level 5

  

Greater than or equal to 55%

    3.50 %      2.25 % 

The initial Applicable Margin shall be at Pricing Level 4. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first
(1st) day of the first (1st) month following the delivery by Borrower to the
Agent of the Compliance Certificate after the end of a calendar quarter. In the
event that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first
(1st) day of the first (1st) month following receipt of such Compliance
Certificate.

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of REIT, Borrower or any of their Subsidiaries, the
Agent or a Lender, the form and substance of such appraisal and the identity of
the appraiser to be in compliance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, the rules and regulations
adopted pursuant thereto and all other regulatory laws and policies (both
regulatory and internal) applicable to the Lenders and otherwise acceptable to
the Agent.

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, obtained pursuant to §2.12(a)(vi),
§5.2, §5.3 or §10.13, or with respect to assets that are not Mortgaged
Properties, obtained pursuant to §7.4(l); subject, however, to such changes or
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment.

 

3



--------------------------------------------------------------------------------

Arranger. KeyBanc Capital Markets or any successor.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Leases and Rents. Each of the assignments of leases and rents from
Borrower or a Subsidiary Guarantor that is an owner of a Mortgaged Property to
the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of the Borrower or such Subsidiary Guarantor, as the case may be, as
lessor with respect to all Leases of all or any part of each Mortgaged Property,
each such assignment entered into after the date hereof to be substantially in
the form as the initial Assignment of Leases and Rents executed and delivered by
the Borrower or the Subsidiary Guarantors on the Closing Date, with such changes
thereto as Agent may reasonably require as a result of state law or practice or
type of asset.

Authorized Officer. Any of the following Persons: Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of the REIT and such other Persons
as Borrower shall designate in a written notice to Agent.

Balance Sheet Date. September 30, 2012.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one percent (1%). The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the Business Day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans, bearing interest by reference to the Base
Rate.

Borrower. Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.

Borrower Debt Yield. The quotient of (a) Adjusted Net Operating Income from the
Mortgaged Properties determined as of the end of the fiscal quarter most
recently ended divided by (b) the average daily amount of the outstanding
principal amount of the Revolving Credit Loans, Letter of Credit Liabilities and
Swing Loans, expressed as a percentage.

Borrowing Base. The Initial Mortgaged Properties plus any assets subsequently
added as Mortgaged Properties pursuant to §5.3 of this Agreement and minus any
Mortgaged Properties subsequently released pursuant to §5.4 of this Agreement.

 

4



--------------------------------------------------------------------------------

Borrowing Base Appraised Value Limit. The Borrowing Base Appraised Value Limit
for Eligible Real Estate owned by the Borrower or any Subsidiary Guarantor
included in the Borrowing Base shall be the amount which is fifty-five percent
(55%) of the sum of the Appraised Values of each Mortgaged Property as most
recently determined under §2.12(a)(vi), §5.2, §5.3 or §10.13, as applicable.

Borrowing Base Availability. The amount which is the lowest of (i) fifty-five
percent (55%) of the sum of the total cost of the Mortgaged Properties as
determined in accordance with GAAP, (ii) the Borrowing Base Appraised Value
Limit, and (iii) the Debt Service Coverage Amount. For the avoidance of doubt,
Stonegate Center shall constitute only one (1) Mortgaged Property.

Borrowing Base Certificate. See §7.4(c).

Borrowing Base Debt Service Coverage Ratio. The ratio of Adjusted Net Operating
Income from the Mortgaged Properties determined as of the end of the fiscal
quarter most recently ended, divided by the actual annual interest that was paid
by Borrower under this Agreement for the preceding twelve (12) calendar months,
provided that until the first anniversary of this Agreement interest paid by
Borrower for the previous quarter or quarters shall be annualized.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

Building. With respect to each Mortgaged Property or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Reserve. For any period, the sum of the Data Center Properties Capital
Reserve plus the Medical Properties Capital Reserve.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capital Lease Obligations. With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.

Cash Collateral Agreement. The First Amended and Restated Cash Collateral
Agreement dated as of even date herewith, by and among the Subsidiary
Guarantors, each Additional Guarantor that may hereafter become a party thereto,
and Agent, in its capacity as administrative agent and in its capacity as
depository bank.

 

5



--------------------------------------------------------------------------------

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least BBB+ or the
equivalent thereof by S&P or Baa1 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or the Borrower consists of individuals who were not
either (i) directors or trustees of REIT or the Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or the Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or the Borrower, which
majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii), above (excluding, in the case of both
clause (ii) and (iii) above, any individual whose initial nomination for, or
assumption of office as, a member of the Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) REIT or the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by §8.4); or

 

6



--------------------------------------------------------------------------------

(d) the Borrower shall no longer be directly or indirectly eighty percent
(80%) owned and controlled by REIT; or

(e) the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor; or

(f) any two of John Carter, Lisa Drummond, Todd Sakow and Michael Seton shall
cease to be Chief Executive Officer, Chief Operating Officer, Chief Investment
Officer and Chief Financial Officer of REIT and a competent and experienced
director or officer, as applicable, shall not be approved by the Required
Lenders within six (6) months of such event, which approval the Required Lenders
shall not unreasonably withhold, condition or delay; or

(g) (i) the Borrower shall no longer be managed and advised by Advisor, or
(ii) the Advisor shall no longer be directly or indirectly majority owned and
controlled by the owners of the Advisor as of the date of this Agreement, or
(iii) any two of John Carter, Lisa Drummond, John McRoberts, Todd Sakow and
Michael Seton shall cease to be active on a daily basis in the management of the
Advisor and a competent and experienced executive shall not be approved by the
Required Lenders within six (6) months of such event, which approval the
Required Lenders shall not unreasonably withhold, condition or delay.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

CMS. The U.S. Centers for Medicare and Medicaid Services.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title, liens
and mortgages created by the Security Documents, including, without limitation,
the Mortgaged Properties.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, and (b) the Term Loan Commitment of such
Lender, in the amount set forth on Schedule 1.1 hereto as the amount of such
Lender’s Commitment to make or maintain Loans to the Borrower as the same may be
changed from time to time in accordance with the terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$250,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

 

7



--------------------------------------------------------------------------------

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Compliance Certificate. See §7.4(c).

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for the Mortgaged Properties.

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to the Borrower or a Subsidiary Guarantor by reason of any Taking, net
of all reasonable and customary amounts actually expended to collect the same,
including, without limitation, reasonable and customary amounts expended in
negotiating, litigating, if appropriate, or investigating the amount of such
compensation, awards, damages, judgments and proceeds.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.

Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of two (2) fiscal quarters most
recently ended annualized (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of
REIT, the Borrower and their respective Subsidiaries during such period, other
than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the principal payment on any Capital Lease Obligations. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries shall be included (without duplication) in the determination of
Consolidated Fixed Charges.

Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of two (2) fiscal quarters most recently ended annualized,
plus (b) such Person’s Equity Percentage of Interest Expense of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

8



--------------------------------------------------------------------------------

Consolidated Total Indebtedness. All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates and Subsidiaries of Borrower that
are not Wholly Owned Subsidiaries.

Contribution Agreement. That certain Contribution Agreement dated as of
March 30, 2012 among the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Data Center Asset. Highly specialized, secure single or multi-tenant facilities
used in whole or in substantial part for housing a large number of computer
servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto.

Data Center Lease. Any Leases of all or any portion of a Data Center Property.

Data Center Properties. Any of the Mortgaged Properties that is a Data Center
Asset.

Data Center Properties Capital Reserve. For any period and with respect to any
of the Data Center Properties, an amount equal to $0.25 multiplied by the Net
Rentable Area of the Data Center Properties owned at the end of the applicable
reporting period.

Debt Service Coverage Amount. At any time determined by Agent, an amount equal
to the maximum principal loan amount amortized over a twenty-five (25) year
period which, when bearing interest at a rate per annum equal to the greater of
(i) the then-current annual yield on ten (10) year obligations issued by the
United States Treasury most recently prior to the date of determination plus
three hundred (300) basis points (3.0%) and (ii) seven percent (7.0%), would be
payable by the monthly principal and interest payment amount resulting from
dividing (a) Adjusted Net Operating Income from the Mortgaged Properties divided
by 1.50, by (b) 12. Attached hereto as Schedule 9 is an example of the
calculation of Debt Service Coverage Amount (such example is meant only as an
illustration based upon the assumptions set forth in such example, and shall not
be interpreted so as to limit the Agent in its good faith determination of the
Debt Service Coverage Amount hereunder). The determination of the Debt Service
Coverage Amount and the components thereof by the Agent shall, so long as the
same shall be determined in good faith, be conclusive and binding absent
demonstrable error. Until such time as Borrower delivers the Compliance
Certificate for the quarter ending.

Default. See §12.1.

Default Rate. See §4.11.

 

9



--------------------------------------------------------------------------------

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent,
(b) (i) has notified the Borrower, the Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure is subject to a good faith dispute,
(c) has failed, within two (2) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that, notwithstanding the provisions of
§2.13, such Lender shall cease to be a Defaulting Lender upon the Agent’s
receipt of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of

 

10



--------------------------------------------------------------------------------

any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement of similar type,
including any such obligations or liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Chatham Financial, the Agent or any Lender).

Development Property. Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which (i) such Person is pursuing construction of one or
more buildings for use as a Medical Property or a Data Center Property and for
which construction is proceeding to completion without undue delay from permit
denial, construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, or (ii) remains less than eighty-five
percent (85%) leased (based on Net Rentable Area); provided that any Real Estate
will no longer be considered to be a Development Property at the earlier of
(a) the date on which all improvements related to the development of such
Development Property have been substantially completed (excluding tenants
improvements) for twelve (12) months, or (b) the date upon which notice is
received by Agent from Borrower that Borrower elects to designate such
Development Property as a Stabilized Property.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding. Distributions from any Subsidiary of Borrower to
Borrower or REIT shall be excluded from this definition.

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

Dollars or $. Dollars in lawful currency of the United States of America.

 

11



--------------------------------------------------------------------------------

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.

EBITDA. With respect to REIT and its Subsidiaries for any period (without
duplication): (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense; plus (b) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates as provided below. With respect to
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates or such Subsidiary of Borrower that is not a Wholly
Owned Subsidiary plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) acquisition
closing costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense.

EBITDAR. EBITDA of tenant(s) of a Medical Property plus all base rent and
additional rent due and payable by such tenants during the applicable period
calculated either on an individual Medical Property or consolidated basis as
determined by Agent.

Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

(i) which is wholly-owned in fee (or leased under a ground lease with at least
forty (40) years remaining on its term and otherwise acceptable to the Agent in
its sole discretion) by the Borrower or a Subsidiary Guarantor;

(ii) which is located within the contiguous 48 States of the continental United
States or the District of Columbia;

(iii) which is improved by an income-producing Data Center Asset or Medical
Asset;

(iv) as to which all of the representations set forth in §6 of this Agreement
concerning Mortgaged Property are true and correct;

 

12



--------------------------------------------------------------------------------

(v) which shall have an initial lease term of at least ten (10) years remaining
(if multi-tenant, then taking into account all Leases, an initial weighted
average lease term of at least ten (10) years remaining) at the time of
inclusion of such Real Estate in the Borrowing Base (other than Stonegate Center
and the Data Center Assets presently leased to Catholic Health Initiatives in
Richardson, Texas);

(vi) if a Medical Asset, which all Operators in such proposed Mortgaged Property
shall have a ratio of (a) EBITDAR to (b) all base rent and additional rent due
and payable by a tenant under any lease of a building and/or real estate during
previous twelve (12) calendar months, of not less than 1.25 to 1.00 for any
medical office building, and not less than 1.40 to 1.00 for any other type of
Medical Asset, unless otherwise approved by Agent in its sole discretion;

(vii) as to which (A) such proposed Mortgaged Property shall be in compliance in
all material respects with all applicable Healthcare Laws, (B) the Borrower,
Subsidiary Guarantor or Operator have all Primary Licenses, Permits and other
Governmental Approvals necessary to own and operate such proposed Mortgaged
Property, and (C) the Operators of such proposed Mortgaged Property shall be in
material compliance with all requirements necessary for participation in any
Medicare or Medicaid or other Third-Party Payor Programs to the extent they
participate in such programs;

(viii) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the Borrowing Base; and

(ix) as to which, notwithstanding anything to the contrary contained herein, but
subject to the last sentence of §5.3, the Agent or all of the Lenders or the
Required Lenders have approved for inclusion in the Borrowing Base.

Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreement.

Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

 

13



--------------------------------------------------------------------------------

Equity Offering. The issuance and sale after the Closing Date by the REIT,
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person (other than equity securities issued to Borrower, REIT or any one or more
of their Subsidiaries in their respective Subsidiaries).

Equity Percentage. The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary, which shall be calculated as the
greater of (a) the REIT’s direct or indirect nominal capital ownership interest
in the Unconsolidated Affiliate or such Subsidiary, as applicable, as set forth
in the Unconsolidated Affiliate’s or such Subsidiary’s organizational documents,
as applicable, and (b) the REIT’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly
Owned Subsidiary, as applicable, reflecting the REIT’s current allocable share
of income and expenses of the Unconsolidated Affiliate or such Subsidiary, as
applicable.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

Event of Default. See §12.1.

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

Excluded Property. The properties commonly known as 3300 Essex Drive (an
approximately 20,000 square foot single-tenant data center located in
Richardson, Texas), 180 Peachtree Street (an approximately 330,000 square foot
multi-tenant wholesale data center located in Atlanta, Georgia), Forest Park
Medical Center (an approximately 190,000 square foot, 84-bed full service acute
care hospital located in Dallas, Texas), and the Philadelphia Data Center (an
approximately 121,000 square foot single-tenant enterprise data center located
in Philadelphia, Pennsylvania).

 

14



--------------------------------------------------------------------------------

Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt or (ii) a provision of such
Subsidiary’s organizational documents, as a condition to the extension of such
Secured Debt.

Extension Request. See §2.12.

FATCA. Sections 1471 through 1474 of the Internal Revenue Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.

Funds from Operations. With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) other non-cash items (other than
amortization of deferred financing costs, straight line rent and other above and
below market rent adjustments), plus (d) costs and expenses paid to third
parties that are not Affiliates of Borrower, REIT or Advisor incurred in
connection with any consummated acquisitions during such period (which amount,
commencing April 1, 2013 and continuing thereafter, shall not exceed fifteen
percent (15%) of Funds from Operations for the most recently ended four
(4) quarter fiscal period), all after adjustment for unconsolidated partnerships
and joint ventures. Adjustments for Unconsolidated Affiliates and joint ventures
will be calculated to reflect funds from operations on the same basis. Funds
from Operations shall be reported in accordance with NAREIT policies.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

15



--------------------------------------------------------------------------------

Governmental Authority. Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Gross Asset Value. On a consolidated basis for REIT and its Subsidiaries, Gross
Asset Value shall mean the sum of (without duplication with respect to any Real
Estate):

(i) the lowest of (A) the total cost of the Real Estate as determined in
accordance with GAAP, or (B) the aggregate Appraised Value of the Real Estate,
plus

(ii) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus

(iii) the book value determined in accordance with GAAP of all Land Assets of
Borrower and its Subsidiaries, plus

(iv) the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus

(v) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Medical Asset or Data Center Asset. Gross Asset
Value will be adjusted to include an amount equal to Borrower or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or Subsidiary of Borrower that is
not a Wholly Owned Subsidiary or such Person’s pro rata liability for the
Indebtedness of such Unconsolidated Affiliate or Subsidiary of Borrower that is
not a Wholly Owned Subsidiary) of the Gross Asset Value attributable to any of
the items listed above in this definition owned by such Unconsolidated Affiliate
or Subsidiary of Borrower that is not a Wholly Owned Subsidiary. Notwithstanding
anything herein to the contrary, Real Estate that has transitioned from a
Development Property to a Stabilized Property and all Real Estate recently
acquired by or any of its Subsidiaries may be included at the book value
determined in accordance with GAAP for a period of ninety (90) calendar days
from the date of such transition or acquisition, as applicable.

Ground Lease. Any ground lease approved by Agent pursuant to which a Borrower or
a Subsidiary Guarantor leases a Mortgaged Property.

 

16



--------------------------------------------------------------------------------

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multi employer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance dated as of
March 30, 2012 made by REIT, the Subsidiary Guarantors and each Additional
Guarantor in favor of the Agent and the Lenders, as amended by that certain
First Amendment to Unconditional Guaranty of Payment and Performance dated as of
June 29, 2012, that certain Second Amendment to Unconditional Guaranty of
Payment and Performance dated as of July 19, 2012 and that certain Omnibus
Amendment of Loan Documents dated as of even date herewith as the same may be
further modified, amended, restated or ratified, such Guaranty to be in form and
substance satisfactory to the Agent.

Hazardous Substances. As defined in the Indemnity Agreement.

Healthcare Investigations. Any inquiries, investigations, probes, audits or
proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, a Subsidiary Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice, the CMS or similar governmental agencies or contractors
for such agencies).

Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Mortgaged Properties or
any part thereof as a healthcare facility, as the case may be, and all
conditions of participation pursuant to Medicare and/or Medicaid certification;
fraud and abuse, including without limitation, Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as the “Stark Statute”, 31 U.S.C. Section 3729-33, and the
“False Claims Act”.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified.

 

17



--------------------------------------------------------------------------------

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

HIPAA Compliance Date. See §7.15(b).

HIPAA Compliance Plan. See §7.15(b).

HIPAA Compliant. See §7.15(b).

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests); (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, and other similar exceptions to recourse liability
until a written claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed

 

18



--------------------------------------------------------------------------------

or become liable for the payment of such Indebtedness or other payment
obligation; and (j) such Person’s pro rata share of the Indebtedness (based upon
its Equity Percentage in such Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries) of any Unconsolidated Affiliate
of such Person and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries. “Indebtedness” shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as
amended by that certain Omnibus Amendment of Loan Documents dated as of even
date herewith as the same may be further modified, amended or ratified, pursuant
to which the Borrower and each Guarantor agrees to indemnify the Agent and the
Lenders with respect to Hazardous Substances and Environmental Laws.

Initial Mortgaged Properties. The Initial Mortgaged Properties shall include
only those properties listed on Schedule 1.3.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

Interest Expense. On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, total interest
expense accruing or paid on Indebtedness of the REIT and its Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the REIT’s
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries. Interest Expense shall not include non-cash interest expense, but
includes capitalized interest (less capitalized interest not paid to third
parties) not funded under a construction loan by the Borrower.

Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

 

19



--------------------------------------------------------------------------------

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or, to the extent available from all Lenders, six months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any Revolving Credit LIBOR Rate Loan shall
extend beyond the Revolving Credit Maturity Date, and no Interest Period
relating to any Term LIBOR Rate Loan shall extend beyond the Term Loan Maturity
Date.

Interest Rate Hedge. An interest rate swap or interest cap agreement providing
interest rate protection for interest payable at a variable rate.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) shall be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

 

20



--------------------------------------------------------------------------------

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, the Cash Collateral Agreement, and the Indemnity
Agreement to be executed and delivered pursuant to §5.5 by any Additional
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit E
hereto.

KeyBank. As defined in the preamble hereto.

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

Lease Notice. See §7.13.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18), and collectively, the
Revolving Credit Lenders, the Term Loan Lenders, the Issuing Lender, and the
Swing Loan Lender. The Issuing Lender and the Swing Loan Lender shall be a
Revolving Credit Lender, as applicable.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

 

21



--------------------------------------------------------------------------------

Letter of Credit Request. See §2.10(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

Lien. See §8.2.

Liquidity. As of any date of determination, the sum of (a) Borrower’s
Unrestricted Cash and Cash Equivalents, plus (b) the amount of the Revolving
Credit Commitment which may be borrowed by Borrower.

Loan Documents. This Agreement, the Notes, the Letter of Credit Request, the
Security Documents, the Subordination of Management Agreement, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans), and a Swing Loan (or Loans)), as
the case may be, in the maximum principal amount of $75,000,000.00 (subject to
increase in §2.11) to be made by the Lenders hereunder. All Loans shall be made
in Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10(a).

 

22



--------------------------------------------------------------------------------

Majority Lenders. As of any date, any Revolving Credit Lender or Term Loan
Lender, or collection of Revolving Credit Lenders and Term Loan Lenders, whose
aggregate Revolving Credit Commitment Percentage and Term Loan Commitment
Percentage is equal to or greater than fifty percent (50%) of the Total
Commitment; provided, that (i) at all times when two (2) or more Lenders are
party to this Agreement, the term “Majority Lenders” shall in no event mean less
than two (2) Lenders, and (ii) in determining said percentage at any given time,
all the existing Lenders that are Defaulting Lenders will be disregarded and
excluded and (x) the Revolving Credit Commitment Percentages of the Revolving
Credit Lenders shall be redetermined for voting purposes only to exclude the
Revolving Credit Commitment Percentages of such Defaulting Lenders, and (y) the
Term Loan Commitment Percentages of the Term Loan Lenders shall be redetermined
for voting purposes only to exclude the Term Loan Commitment Percentages of such
Defaulting Lenders.

Majority Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is equal to or greater than fifty percent (50%) of the
Total Revolving Credit Commitment; provided, that (i) at all times when two
(2) or more Revolving Credit Lenders are party to this Agreement, the term
“Majority Revolving Credit Lenders” shall in no event mean less than two
(2) Revolving Credit Lenders, and (ii) in determining said percentage at any
given time, all the existing Revolving Credit Lenders that are Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for voting
purposes only to exclude the Revolving Credit Commitment Percentages of such
Defaulting Lenders.

Major Tenant. A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Mortgaged Property pursuant to a Lease which entitles it to occupy
thirty percent (30%) or more of the Net Rentable Area of such Mortgaged
Property. Agent may in its discretion aggregate any and all Leases to Affiliates
to determine whether such Leases should be treated as a Major Lease.

Management Agreements. Agreements to which any Person that owns a Mortgaged
Property is a party, whether written or oral, providing for the management of
the Mortgaged Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the creation, perfection and
priority of any Liens of Agent in the Collateral; or (d) the rights or remedies
of Agent or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of the Borrower which has assets that
constitute ten percent (10%) or more of Gross Asset Value and is not an Excluded
Subsidiary.

 

23



--------------------------------------------------------------------------------

Medical Asset. Single or multi-tenant facilities consisting of medical office
buildings, specialty hospitals, long-term acute care hospitals (LTACs), acute
care hospitals, ambulatory surgery centers, diagnostic centers, integrated
medical facilities and large physician clinics.

Medical Properties. Any of the Mortgaged Properties that is a Medical Asset.

Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $0.50 multiplied by the Net Rentable Areas of the Medical
Properties consisting of medical office buildings, plus (iii) $0.75 multiplied
by the Net Rentable Areas of the Medical Properties consisting of ambulatory
surgery centers, diagnostic centers, integrated medical facilities and
physicians clinics.

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

Medical Property Lease. Any Leases of all or portion of a Medical Property.

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note Receivables. A mortgage loan on a Data Center Asset or a Medical
Asset, and which Mortgage Receivable includes, without limitation, the
indebtedness secured by a related first priority security instrument.

Mortgaged Property or Mortgaged Properties. At the time of determination, the
Real Estate owned or leased pursuant to a Ground Lease approved by the Agent, by
a Borrower or a Subsidiary Guarantor that is security for the Obligations
pursuant to the Mortgages (including, without limitation, as of the Closing
Date, the Initial Mortgaged Properties).

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Agent for the benefit of
the Lenders), as the same may be modified or amended, pursuant to which the
Borrower or a Subsidiary Guarantor has conveyed or granted a mortgage lien upon
or a conveyance in fee simple (or of a leasehold, if applicable) of an Initial
Mortgaged Property or any other Mortgaged Property, as security for the
Obligations, each such Mortgage entered into after the date hereof to be
substantially in the form of the initial Mortgages executed and delivered by the
Borrower or a Subsidiary Guarantor on the Closing Date, with such changes
thereto as Agent may reasonably require as a result of state law or practice or
type of asset.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

24



--------------------------------------------------------------------------------

Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith. Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner or any Dividend Reinvestment Proceeds.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees paying rent (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ or licensees’ obligations for rent and any
non-recurring fees, charges or amounts including, without limitation, set-up
fees and termination fees) minus (b) all expenses paid or accrued and related to
the ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees and non recurring charges), minus (c) the greater of (i) actual
property management expenses of such Real Estate, or (ii) an amount equal to
three percent (3.0%) of the gross revenues from such Real Estate excluding
straight line leveling adjustments required under GAAP and amortization of
intangibles pursuant to FAS 141R, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants or
licensees in default of payment or other material obligations under their lease,
or with respect to leases as to which the tenant or licensee or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding.

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

25



--------------------------------------------------------------------------------

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of REIT, the Borrower
or any of their respective Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefor). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).

Operator(s). The manager of a Mortgaged Property, the tenant under a Medical
Lease, the property sublessee and/or the operator under any Operators’
Agreement, approved by Agent as required by this Agreement and any successor to
such Operator approved by Agent as required by this Agreement. If, with respect
to any Mortgaged Property, there exists a property manager, a tenant under a
Medical Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

 

26



--------------------------------------------------------------------------------

Operators’ Agreements. Collectively, a property management agreement, Medical
Lease and/or other similar agreement regarding the management and operation of
the Mortgaged Properties between Borrower or a Subsidiary Guarantor, on the one
hand, and a tenant under a Medical Lease or property manager, on the other hand.

Original Credit Agreement. As defined in the Recitals.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Collateral. Any property of the Borrower or a Wholly Owned Subsidiary
which is not at the time included in the Collateral and which consists of
(i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Agent or the Lenders, as
applicable, and the completion and delivery of Eligible Real Estate
Qualification Documents.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

27



--------------------------------------------------------------------------------

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Primary Licenses. With respect to any Mortgaged Property or Person operating all
or a portion of such Mortgaged Property, as the case may be, the CON, permit or
license to operate as a medical office, acute surgery center, long-term care
center, hospital or other health care facility, as the case may be, and each
Medicaid/Medicare/TRICARE provider agreement, if applicable.

Real Estate. All real property, including, without limitation, the Mortgaged
Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries. Recourse Indebtedness shall not include
Non-Recourse Indebtedness, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto.

Register. See §18.2.

REIT. Carter Validus Mission Critical REIT, Inc. a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Mortgaged Property, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information in substantially the form presented to Agent prior to the
date hereof or in such other form as may be reasonably acceptable to the Agent.

 

28



--------------------------------------------------------------------------------

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided, that (i) at all times when two (2) or
more Lenders are party to this Agreement, the term “Required Lenders” shall in
no event mean less than two (2) Lenders, and (ii) in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower, and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $37,500,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

 

29



--------------------------------------------------------------------------------

Revolving Credit Maturity Date. November 19, 2015, as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes. See §2.1(b).

SEC. The federal Securities and Exchange Commission.

Secured Debt. With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien.

Security Documents. Collectively, the Joinder Agreements, the Cash Collateral
Agreement, the Mortgages, the Assignments of Leases and Rents, the Indemnity
Agreement, the Guaranty, the UCC-1 financing statements and any further
collateral assignments to the Agent for the benefit of the Lenders.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

S&P. Standard & Poor’s Ratings Group.

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which the Net Rentable
Area of such Real Estate is at least eighty-five percent (85.0%) leased pursuant
to leases approved, or not requiring approval, pursuant to §7.13. Additionally,
Borrower may elect to designate a project as a Stabilized Property as provided
for in the definition of Development Property. Once a project becomes a
Stabilized Property under this Agreement, it shall remain a Stabilized Property.

State. A state of the United States of America and the District of Columbia.

State Regulator. See §7.10.

Stonegate Center. The Real Estate located at 2501 W. William Cannon Dr.,
Buildings 3, 4 and 5, Austin, Texas 78745.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease
pursuant to which such tenant agrees to subordinate its rights under the Lease
to the lien or security title of the applicable Mortgage and agrees to recognize
the Agent or its successor in interest as landlord under the Lease in the event
of a foreclosure under such Mortgage, and the Agent agrees to not disturb the
possession of such tenant, such agreement to be in form and substance reasonably
satisfactory to Agent.

 

30



--------------------------------------------------------------------------------

Subordination of Advisory Agreement. The Subordination of Advisory Agreement
dated as of the date hereof and entered into between Borrower, REIT and the
Advisor evidencing the subordination of the advisory fees payable by REIT to the
Advisor to the Obligations, as the same may be amended, restated, supplemented
or otherwise modified in accordance with the terms hereof.

Subordination of Management Agreement. An agreement pursuant to which a manager
of a Mortgaged Property subordinates its rights under a Management Agreement to
the Loan Documents, such agreement to be in the form of as the initial
Subordination of Management Agreement delivered by the Borrower or a Subsidiary
Guarantor on the Closing Date, with such changes thereto as Agent may reasonably
require as a result of state law or practice or type of asset.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Initially, those Persons described on Schedule 1.2 hereto
and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.

Survey. An instrument survey of each parcel of Mortgaged Property prepared by a
registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Mortgaged Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Mortgaged Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.

 

31



--------------------------------------------------------------------------------

Surveyor Certification. With respect to each parcel of Mortgaged Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Mortgaged Property
in the Borrowing Base and containing such information relating to such parcel as
the Agent or the Title Insurance Company may reasonably require, such
certificate to be reasonably satisfactory to the Agent in form and substance.

Swing Loan. See §2.5(a).

Swing Loan Commitment. The sum of Ten Million and No/100 Dollars
($10,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.5(b).

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Term Base Rate Loan. The Term Loans bearing interest by reference to the Base
Rate.

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of $37,500,000.00 (subject to
increase as provided in §2.11) made by the Term Loan Lenders hereunder.

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower.

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Term Loan Lenders. Collectively, the Lenders that have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

Term Loan Maturity Date. November 19, 2016, as such date may be extended as
provided in §2.12, or such earlier date on which the Term Loans shall become due
and payable pursuant to the terms hereof.

 

32



--------------------------------------------------------------------------------

Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit C hereto.

Third Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Mortgaged Property.

Titled Agents. The Arranger or any syndication or documentation agent.

Title Insurance Company. First American Title Insurance Company and/or any other
title insurance company or companies approved by the Agent and the Borrower.

Title Policy. With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Mortgaged Property insuring the priority of the Mortgage
thereon and that the Borrower or a Subsidiary Guarantor, as applicable, holds
marketable or indefeasible (with respect to Texas) fee simple title or a valid
and subsisting leasehold interest to such parcel, subject only to the
encumbrances acceptable to Agent in its reasonable discretion and which shall
not contain standard exceptions for mechanics liens, persons in occupancy (other
than tenants as tenants only under Leases) or matters which would be shown by a
survey, shall not insure over any matter except to the extent that any such
affirmative insurance is acceptable to the Agent in its reasonable discretion,
and shall contain (a) a revolving credit endorsement and (b) such other
endorsements and affirmative insurance as the Agent may reasonably require and
is available in the State in which the Mortgaged Property is located, including
but not limited to (i) a comprehensive endorsement, (ii) a variable rate of
interest endorsement, (iii) a usury endorsement, (iv) a doing business
endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Mortgaged Property, (vii) “first loss” and “last
dollar” endorsements, and (viii) a utility location endorsement.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is
Seventy-Five Million and No/100 Dollars ($75,000,000.00). The Total Commitment
may increase in accordance with §2.11.

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Thirty-Seven Million
Five Hundred Thousand and No/100 Dollars ($37,500,000.00). The Total Revolving
Credit Commitment may increase in accordance with §2.11.

 

33



--------------------------------------------------------------------------------

Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Thirty-Seven Million Five Hundred Thousand and
No/100 Dollars ($37,500,000.00). The Total Term Loan Commitment may increase in
accordance with §2.11.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

Unsecured Debt. Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Indebtedness.

Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

 

34



--------------------------------------------------------------------------------

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Majority Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Majority Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Borrower or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections §2.12(a)(iv), §2.13(c)(iii), §5.3(e), §10.9 and
§11.2 shall not apply solely with respect to any such representations and
warranties.

 

35



--------------------------------------------------------------------------------

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) the sum of such Revolving Credit Lender’s
Commitment and (ii) such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the sum of (A) the Borrowing Base Availability minus (B) the sum
of (1) the amount of all outstanding Revolving Credit Loans and Swing Loans, and
(2) the aggregate amount of Letter of Credit Liabilities; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Swing Loans and Letter of
Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment, and the outstanding principal amount of the Revolving Credit Loans
(after giving effect to all amounts requested), Term Loans, Swing Loans and
Letter of Credit Liabilities shall not at any time exceed the Total Commitment
or cause a violation of the covenants set forth in §9.1, §9.9 or §9.10. The
Revolving Credit Loans shall be made pro rata in accordance with each Revolving
Credit Lender’s Revolving Credit Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§10 and §11 have been satisfied on the date of such request. The Agent may
assume that the conditions in §10 and §11 have been satisfied unless it receives
prior written notice from a Revolving Credit Lender that such conditions have
not been satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the order of each Revolving Credit
Lender in the principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes Agent to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such Revolving Credit Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Revolving Credit Loans set forth on Agent’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to each Revolving
Credit Lender, but the failure to record, or any error in so recording, any such
amount on Agent’s Record shall not limit or otherwise affect the obligations of
the Borrower hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due.

 

36



--------------------------------------------------------------------------------

There shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the indebtedness evidenced by
the “Notes”, as defined in the Original Credit Agreement, which indebtedness is
instead allocated among the Revolving Credit Lenders as of the date hereof, as
applicable, in accordance with their respective Revolving Credit Commitment
Percentages. On the Closing Date, the Revolving Credit Lenders shall make
adjustments among themselves so that the outstanding Revolving Credit Loans are
consistent with their Revolving Credit Commitment Percentages.

§2.2 Commitment to Lend Term Loan. Subject to the terms and conditions of this
Agreement, each of the Term Loan Lenders severally agrees to lend to the
Borrower on the Closing Date such Term Loan Lender’s Term Loan Commitment. The
Term Loans shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit C hereto, dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Term Loan Note shall be payable to the order of each Term Loan
Lender in the principal amount equal to such Term Loan Lender’s Term Loan
Commitment.

§2.3 Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility unused fee
calculated at the rate per annum as set forth below on the average daily amount
by which the Total Revolving Credit Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans,
during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Revolving Credit Maturity Date. The facility unused fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans (other than Revolving Credit Loans made by a Defaulting
Lender), Letter of Credit Liabilities and Swing Loans during such quarter to
(b) the Total Revolving Credit Commitment (other than Revolving Credit
Commitments made by a Defaulting Lender), and if such ratio is less than fifty
percent (50%), the facility unused fee shall be payable at the rate of 0.50%,
and if such ratio is equal to or greater than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.35%. The facility unused fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

§2.4 Reduction and Termination of the Revolving Credit Commitments. The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days’ prior written notice to the Agent to reduce by $5,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than fifty percent (50.0%) of the highest Total Revolving Credit
Commitment at any time existing under this Agreement after such time as the
Total Revolving Credit Commitment is increased to an amount greater than
$37,500,000.0) or to terminate entirely the Revolving Credit Commitments,
whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount

 

37



--------------------------------------------------------------------------------

specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.7; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto, the sum of Outstanding Revolving
Credit Loans, the Outstanding Swing Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Revolving Credit
Lenders of the substance thereof. The Total Revolving Credit Commitment shall
also be reduced as provided in §5.4 and §7.7. Any reduction of the Revolving
Credit Commitments shall also result in a proportionate reduction (rounded to
the next lowest integral multiple of $100,000.00) in the maximum amount of Swing
Loans and Letters of Credit. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Revolving Credit Lenders the full amount of any facility fee under §2.3 then
accrued on the amount of the reduction. No reduction or termination of the
Revolving Credit Commitments may be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Revolving Credit Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; (ii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the Total Revolving Credit Commitment; and (iii) the outstanding
principal amount of the Revolving Credit Loans, Term Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit
Liabilities, shall not at any time exceed the lesser of (A) the Total Commitment
or (B) the Borrowing Base Availability (giving effect to the amount of all
Outstanding Revolving Credit Loans, Swing Loans and Letter of Credit
Liabilities), or cause a violation of the covenants set forth in §9.1, §9.9 or
§9.10. Notwithstanding anything to the contrary contained in this §2.5, the
Swing Loan Lender shall not be obligated to make any Swing Loan at a time when
any other Revolving Credit Lender is a Defaulting Lender, unless the Swing Loan
Lender is satisfied that the participation therein will otherwise be fully
allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §10 and §11 have been satisfied on the date
of such funding. The Swing Loan Lender may assume that the conditions in §10 and
§11 have been satisfied unless Swing Loan Lender has received written notice
from a Revolving Credit Lender that such conditions have not been satisfied.
Each Swing Loan shall be due and payable within three (3) Business

 

38



--------------------------------------------------------------------------------

Days of the date such Swing Loan was provided and the Borrower hereby agrees (to
the extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan
on or before the date that is three (3) Business Days from the date such Swing
Loan was provided. A Swing Loan may not be refinanced with another Swing Loan.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Note”), dated
the date of this Agreement and completed with appropriate insertions. The Swing
Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.

(c) The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Revolving Credit Base Rate Loan and shall bear interest at the Base
Rate plus the Applicable Margin for Base Rate Loans. The proceeds of the Swing
Loan will be disbursed by wire by the Swing Loan Lender to the Borrower no later
than 1:00 p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lender, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) on the Business Day of
the Drawdown Date with respect to such Swing Loan, Agent shall notify the
Revolving Credit Lenders that such Revolving Credit Loan shall be a Revolving
Credit LIBOR Rate Loan with an Interest Period of one (1) month, provided that
the making of such Revolving Credit LIBOR Rate Loan will not be in contravention
of any other provision of this Agreement, or if the making of a Revolving Credit
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Revolving Credit Base Rate Loan. The
Borrower hereby irrevocably authorizes and directs the Swing Loan Lender to so
act on its behalf, and agrees that any amount advanced to the Agent for the
benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to

 

39



--------------------------------------------------------------------------------

§2.1. Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.

(g) Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.5(d) or to purchase participation interests pursuant to §2.5(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender or the Borrower may have
against the Swing Loan Lender, the Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
REIT, the Borrower or any of their respective Subsidiaries; (iv) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Guarantor or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and Swing
Loan Lender as against such Revolving Credit Lender as a Revolving Credit Loan
which was not funded by the non-purchasing Lender, thereby making such Revolving
Credit Lender a Defaulting Lender. Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

 

40



--------------------------------------------------------------------------------

§2.6 Interest on Loans.

(a) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin.

(b) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin.

(c) Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per annum
equal to the sum of the Applicable Margin for Base Rate Loans plus the Base
Rate.

(d) Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for LIBOR Rate Loans.

(e) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit H hereto
(or telephonic notice confirmed in writing in the form of Exhibit H hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by noon
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and two (2) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Each such notice shall also contain (i) a general statement as to
the purpose for which such advance shall be used (which purpose shall be in
accordance with the terms of §2.9) and (ii) a certification by the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of such Revolving Credit Loan. Promptly upon receipt of any such
notice, the Agent shall notify each of the Revolving Credit Lenders thereof.
Each such Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Revolving Credit Loan requested from
the Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Lender
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement. Each Loan Request

 

41



--------------------------------------------------------------------------------

shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof; or
(b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof;
provided, however, that there shall be no more than five (5) Revolving Credit
LIBOR Rate Loans outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans or Term Loans, each of the Revolving Credit Lenders
or Term Loan Lenders, as applicable, will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date, or on the Effective Date with
respect to any Term Loans, the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender or Term Loan
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Lender’s Commitment Percentage of any requested Loans,
including any additional Revolving Credit Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Lender so failing or refusing.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or on the Effective Date
or any Increase Date with respect to any Term Loans, that such Lender will not
make available to Agent such Lender’s Commitment Percentage of a proposed Loan,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
(a) payment of closing costs in connection with this Agreement, (b) repayment in
full of existing loans on Mortgaged Properties only, (c) tenant improvements and
leasing commissions with respect to the Real Estate, (d) capital expenditures
with respect to the Real Estate and acquisitions of Real Estate, and (e) general
corporate and working capital purposes.

 

42



--------------------------------------------------------------------------------

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit I hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Ten Million and No/100 Dollars
($10,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding, and (C) the amount of Letter
of Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Revolving Credit Commitment, (iv) in no event shall the
outstanding principal amount of the Revolving Credit Loans, Swing Loans, Term
Loans, and Letter of Credit Liabilities (after giving effect to any requested
Letters of Credit) exceed the lesser of the Total Commitment or the Borrowing
Base Availability or cause a violation of the covenants set forth in §9.1, §9.9
or §9.10, (v) the conditions set forth in §§10 and 11 shall have been satisfied,
and (vi) in no event shall any amount drawn under a Letter of Credit be
available for reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral. The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of the Borrower. The Issuing Lender shall be entitled to conclusively
rely on such Person’s authority to request a Letter of Credit on behalf of the
Borrower. The Issuing Lender shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Majority Revolving Credit Lenders otherwise consent, the term of
any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause acceptable to
Agent and Issuing Lender (but in any event the term shall not extend beyond five
(5) Business Days prior to the Revolving Credit Maturity Date). The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Credit Commitment as a Revolving Credit Loan.

 

43



--------------------------------------------------------------------------------

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial officer or chief accounting officer of the Borrower that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit M attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) per
annum (which fee shall not be less than $1,500 in any event) and an
administrative charge of $250, and (ii) for the accounts of the Revolving Credit
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the then Applicable Margin for LIBOR Rate Loans on the amount available to be
drawn under such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Commitments shall terminate and on the expiration or return of any
Letter of Credit. In addition, the Borrower shall pay to Issuing Lender for its
own account within five (5) days of demand of Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by Issuing Lender.

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (the Borrower being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone

 

44



--------------------------------------------------------------------------------

(confirmed in writing) or other similar means of transmission, and each
Revolving Credit Lender shall promptly and unconditionally pay to the Agent, for
the Issuing Lender’s own account, an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the amount drawn). The Borrower further hereby irrevocably authorizes
and directs Agent to notify the Revolving Credit Lenders of the Borrower’s
intent to convert such Revolving Credit Base Rate Loan to a Revolving Credit
LIBOR Rate Loan with an Interest Period of one (1) month on the third
(3rd) Business Day following the funding by the Revolving Credit Lenders of
their advance under this §2.10(f), provided that the making of such Revolving
Credit LIBOR Rate Loan shall not be a contravention of any provision of this
Agreement. If and to the extent any Revolving Credit Lender shall not make such
amount available on the Business Day on which such draw is funded, such
Revolving Credit Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter. Further, such Revolving Credit Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Credit Loans, amounts due with respect to its
participations in Letters of Credit and any other amounts due to it hereunder to
the Agent to fund the amount of any drawn Letter of Credit which such Revolving
Credit Lender was required to fund pursuant to this §2.10(f) until such amount
has been funded (as a result of such assignment or otherwise). In the event of
any such failure or refusal, the Revolving Credit Lenders not so failing or
refusing shall be entitled to a priority secured position for such amounts as
provided in §12.5. The failure of any Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

 

45



--------------------------------------------------------------------------------

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Revolving Credit Lender. None of
the foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to Agent, Issuing Lender or the Revolving Credit Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lender or the other Revolving Credit Lenders in good faith will be binding on
the Borrower and will not put Agent, Issuing Lender or the other Revolving
Credit Lenders under any resulting liability to the Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to the Borrower
arising as a result of the gross negligence or willful misconduct of Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the date that is one
(1) year prior to the Revolving Credit Maturity Date or the Term Loan Maturity
Date, as applicable, to request an increase in the Total Revolving Credit
Commitment and/or the Total Term Loan Credit Commitment by giving written notice
to the Agent (an “Increase Notice”; and the amount of such requested increase is
the “Commitment Increase”), provided that any such individual increase must be
in a minimum amount of $5,000,000.00 and increments of $1,000,000.00 in excess
thereof, and the Total Commitment shall not exceed $250,000,000.00. Upon receipt
of any Increase Notice, the Agent shall consult with the Arranger and shall
notify the Borrower of the amount of the facility fees to be paid to any Lenders
who provide an additional Revolving Credit Commitment and/or Term Loan
Commitment, as applicable, in connection with such increase in the Revolving
Credit Commitment and/or Term Loan Commitment, as applicable, pursuant to the
Agreement Regarding Fees. If the Borrower agrees to pay the facility fees so

 

46



--------------------------------------------------------------------------------

determined, the Agent shall send a notice to all Revolving Credit Lenders or
Term Loan Lenders, as applicable (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable, and of the facility
fees to be paid with respect thereto. Each Revolving Credit Lender or Term Loan
Lender, as applicable, who desires to provide an additional Revolving Credit
Commitment or Term Loan Commitment, as applicable, upon such terms shall provide
Agent with a written commitment letter specifying the amount of the additional
Revolving Credit Commitment or Term Loan Commitment, as applicable, which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and the Arranger shall allocate the Commitment Increase among the
Revolving Credit Lenders or Term Loan Lenders, as applicable, who provide such
commitment letters on such basis as the Agent and the Arranger, shall determine
in their sole discretion. If the additional Revolving Credit Commitments or Term
Loan Commitments, as applicable, so provided are not sufficient to provide the
full amount of the Revolving Credit Commitment Increase or the Term Loan
Commitment Increase, as applicable, that is requested by the Borrower, then the
Agent, Arranger, or the Borrower may, but shall not be obligated to, invite one
or more banks or lending institutions (which banks or lending institutions shall
be acceptable to Agent, Arranger, and the Borrower) to become a Revolving Credit
Lender or Term Loan Lender, as applicable, and provide an additional Revolving
Credit Commitment or Term Loan Commitment, as applicable. The Agent shall
provide all Revolving Credit Lenders or Term Loan Lenders, as applicable, with a
notice setting forth the amount, if any, of the additional Revolving Credit
Commitment or Term Loan Commitment, as applicable, to be provided by each
Revolving Credit Lender or Term Loan Lender, as applicable, and the revised
Revolving Credit Commitment Percentages or Term Loan Commitment Percentages, as
applicable, which shall be applicable after the effective date of the Revolving
Credit Commitment Increase or Term Loan Commitment Increase, as applicable,
specified therein (the “Commitment Increase Date”). In no event shall any Lender
be obligated to provide an additional Revolving Credit Commitment or Term Loan
Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans or Term Loans, as applicable, shall be reallocated among
the Revolving Credit Lenders or Term Loan Lenders, as applicable, such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans or Term Loans, as applicable, owed to each Revolving
Credit Lender or Term Loan Lender, as applicable, shall be equal to such
Lender’s Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans or Term
Loans, as applicable. The participation interests of the Revolving Credit
Lenders in Swing Loans and Letters of Credit shall be similarly adjusted. On any
Commitment Increase Date, those Revolving Credit Lenders or Term Loan Lenders
whose Revolving Credit Commitment Percentage or Term Loan Commitment Percentage
is increasing shall advance the funds to the Agent and the funds so advanced
shall be distributed among the Revolving Credit Lenders or Term Loan Lenders, as
applicable, whose Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable, is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans or Term Loans, as
applicable. The funds so advanced shall be Base Rate Loans until converted to
LIBOR Rate Loans which are allocated among all Lenders based on their Commitment
Percentages.

 

47



--------------------------------------------------------------------------------

(c) Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment pursuant to this §2.11 the Agent may
unilaterally revise Schedule 1.1 to reflect the name and address, Commitment and
Commitment Percentage of each Lender following such increase and the Borrower
shall execute and deliver to the Agent new Revolving Credit Notes or Term Loan
Notes for each Lender whose Commitment has changed so that the principal amount
of such Revolving Credit Lender’s Revolving Credit Note shall equal its
Revolving Credit Commitment and such Term Loan Lender’s Term Loan Note shall
equal its Term Loan Commitment. The Agent shall deliver such replacement
Revolving Credit Notes and Term Loan Notes to the respective Lenders in exchange
for the Revolving Credit Notes and Term Loan Notes replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes and Term Loan
Notes shall provide that they are replacements for the surrendered Revolving
Credit Notes and Term Loan Notes, as applicable, and that they do not constitute
a novation, shall be dated as of the Commitment Increase Date and shall
otherwise be in substantially the form of the replaced Revolving Credit Notes or
Term Loan Notes, as applicable. Within five (5) days of issuance of any new
Revolving Credit Notes or Term Loan Notes, pursuant to this §2.11(c), the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Revolving Credit Notes and Term Loan Notes and the enforceability thereof, in
form and substance substantially similar to the opinion delivered in connection
with the first disbursement under this Agreement. The surrendered Revolving
Credit Notes and Term Loan Notes shall be canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Revolving Credit Lenders to increase the Total Revolving
Credit Commitment, or the Agent and the Term Loan Lenders to increase the Total
Term Loan Commitment, as applicable, pursuant to this §2.11 shall be conditioned
upon satisfaction of the following conditions precedent which must be satisfied
prior to the effectiveness of any increase of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent and the
Arranger those fees described in and contemplated by the Agreement Regarding
Fees with respect to the applicable Commitment Increase, and (B) to the Arranger
such facility fees as the Revolving Credit Lenders or Term Loan Lenders who are
providing an additional Revolving Credit Commitment or Term Loan Commitment, as
applicable, may require to increase the aggregate Revolving Credit Commitment or
Term Loan Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment or Term Loan Commitment is increased, there shall
exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower or the Guarantors in connection therewith or after the date
thereof shall have been true

 

48



--------------------------------------------------------------------------------

and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Revolving Credit Commitment or Term Loan Commitment is increased,
both immediately before and after the Total Revolving Credit Commitment or Term
Loan Commitment is increased; and

(iv) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any
mortgagee’s title insurance policy or any endorsement or update thereto or any
updated UCC searches, all recording costs and fees, and any and all intangible
taxes or other documentary or mortgage taxes, assessments or charges or any
similar fees, taxes or expenses which are required to be paid in connection with
such increase;

(v) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§2.12 Extension of Revolving Credit Maturity Date and/or Term Loan Maturity
Date.

(a) The Borrower shall have (x) the one-time right and option to extend the
Revolving Credit Maturity Date to November 19, 2016, and (y) the one-time right
and option to extend the Term Loan Maturity Date to November 19, 2017, upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of either the Revolving Credit
Maturity Date of the Term Loan Maturity Date:

(i) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days and not later than the date which is sixty (60) days
prior to the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable (as determined without regard to such extension). Any such Extension
Request shall be irrevocable and binding on the Borrower.

(ii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments, or the Term Loan Lenders in accordance
with their respective Term Loan Commitments, as applicable, an extension fee in
an amount equal to twenty-five (25) basis points on the Total Revolving Credit
Commitment in effect on the Revolving Credit Maturity Date or the Total Term
Loan Commitment in effect on the Term Loan Maturity Date, as applicable (as
determined without regard to such extension), which fee shall, when paid, be
fully earned and non-refundable under any circumstances.

(iii) No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable (as
determined without regard to such extension) there shall exist no Default or
Event of Default.

 

49



--------------------------------------------------------------------------------

(iv) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date or Term
Loan Maturity Date, as applicable (as determined without regard to such
extension).

(v) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the covenant set forth in §9.1 immediately after giving effect
to the extension.

(vi) Appraisals. Agent shall have obtained at Borrower’s expense new Appraisals
or an update to the existing Appraisals of the Real Estate and determined that
the current Appraised Value of the Mortgaged Properties is such that the Total
Commitment does not exceed the Borrowing Base Appraised Value Limit.

(vii) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title endorsement or update thereto or any update of
UCC searches, recordings costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
extension.

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, Majority Lenders, the
Majority Revolving Credit Lenders or all of the Lenders, shall be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
applied as set forth in §2.13(d).

 

50



--------------------------------------------------------------------------------

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower (so long as no Default
or Event of Default exists) or the Majority Lenders may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitments to an eligible
assignee subject to and in accordance with the provisions of §18.1 for the
purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitments of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (computed without giving effect to the Revolving Credit Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Revolving Credit Lender becomes
a Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §10 and §11 are satisfied at the time of such reallocation (and,
unless the Borrower shall have notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect as though made on and as of such
date, and (iv) the aggregate obligation of each Revolving Credit Lender that is
a Non-Defaulting Lender to acquire, refinance or fund participations in Letters
of Credit and Swing Loans shall not exceed the positive difference, if any, of
(A) the Revolving Credit Commitment of that Non-Defaulting Lender minus (B) the
sum of (1) the aggregate outstanding principal amount of the Revolving Credit
Loans of that Lender plus (2) such Lender’s pro rata portion in accordance with
its Revolving Credit Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

51



--------------------------------------------------------------------------------

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swing Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit or Swing
Loans were made at a time when the conditions set forth in §10 and §11, to the
extent required by this Agreement, were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Loans are held by the Lenders pro rata in accordance with
their Revolving Credit Commitment Percentages and Term Loan Commitment
Percentages, as applicable, without regard to §2.13(c), prior to being applied
to the payment of any Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

 

52



--------------------------------------------------------------------------------

(e) Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms satisfactory to the Issuing Lender and/or Swing Loan Lender
in its good faith determination (and such cash collateral shall be in Dollars).
Any such cash collateral shall be deposited in the Collateral Account as
collateral (solely for the benefit of the Issuing Lender and/or the Swing Loan
Lender) for the payment and performance of each Defaulting Lender’s pro rata
portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys
in the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

(f) (i) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(ii) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(iii) With respect to any facility unused fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

53



--------------------------------------------------------------------------------

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities Outstanding on such date, together with any and all
accrued and unpaid interest thereon. The Borrower promises to pay on the Term
Loan Maturity Date and there shall become absolutely due and payable on the Term
Loan Maturity Date all of the Term Loans Outstanding on such date, together with
any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments.

(a) If at any time (i) the sum of the aggregate outstanding principal amount of
the Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the lesser of (A) the Total Revolving Credit Commitment or (B) the
Borrowing Base Availability minus the principal amount of the Outstanding Term
Loans, or (ii) the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans, the Term Loans and the Letter of Credit
Liabilities exceeds the lesser of (A) the Total Commitment or (B) the Borrowing
Base Availability, then the Borrower shall, within five (5) Business Days of
such occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders (in the case of clause (i)(A)) or all
of the Lenders (in the case of clauses (i)(B) and (ii)), as applicable, for
application to the Revolving Credit Loans, Swing Loans and Term Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.7,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

(b) In the event there shall have occurred a casualty with respect to any
Mortgaged Property and the Borrower is required to repay the Loans pursuant to a
Mortgage or §7.7 or a Taking and the Borrower is required to repay the Loans
pursuant to a Mortgage or §7.7, the Borrower shall prepay the Loans within two
(2) Business Days of the date of receipt by the Borrower or the Agent of any
Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking, as applicable, in the amount required pursuant to the relevant
provisions of §7.7 or such Mortgage.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.7.

 

54



--------------------------------------------------------------------------------

(b) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.

(c) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $500,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then, in the absence of instruction by the Borrower, then to the principal of
Revolving Credit Loans, and then to the principal of Term Loans (and with
respect to each category of Loans, first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed as
provided in §2. Any portion of the Term Loans that is prepaid may not be
reborrowed.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans or Term Loans to a Revolving Credit Loan or Term Loan of
another Type and such Revolving Credit Loans or Term Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the
Borrower shall give the Agent at least three (3) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted shall be in a minimum aggregate
amount of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof
and, after giving effect to the making of such Loan, there shall be no more than
five (5) Revolving Credit LIBOR Rate Loans and two (2) Term LIBOR Rate Loans
outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing.
All or any part of the outstanding Revolving Credit Loans or Term Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Revolving Credit Base Rate Loan or a Term Base Rate Loan in a
principal amount of less than $1,000,000.00, or a Revolving Credit LIBOR Rate
Loan or a

 

55



--------------------------------------------------------------------------------

Term LIBOR Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $250,000.00. On the date on which such conversion is being
made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be. Each Conversion/Continuation Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

§4.2 Fees. The Borrower agrees to pay to KeyBank, Agent and Arranger for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to that certain Agreement Regarding Fees
dated as of same date herewith between the Borrower, KeyBank and Arranger (the
“Agreement Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

§4.3 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank set forth on Schedule 4.3,
on the dates when the amount thereof shall become due and payable, with the
amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including the
Swing Loan Lender) under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than income or franchise taxes imposed on
any Lender and any Excluded FATCA Tax), levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of

 

56



--------------------------------------------------------------------------------

the other Loan Documents, the Borrower will pay to the Agent, for the account of
the Lenders (including the Swing Loan Lender) or (as the case may be) the Agent,
on the date on which such amount is due and payable hereunder or under such
other Loan Document, such additional amount in Dollars as shall be necessary to
enable the Lenders or the Agent to receive the same net amount which the Lenders
or the Agent would have received on such due date had no such obligation been
imposed upon the Borrower. If any such Lender, to the extent it may lawfully do
so, fails to deliver the above forms or other documentation, then the Agent may
withhold from any payments to be made to such Lender under any of the Loan
Documents such amounts as are required by the Code. If any Governmental
Authority asserts that the Agent or Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only) did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Agent and/or Borrower (as to
Borrower, with respect to Excluded FATCA Taxes only) therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent or by the Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only) under this section, and costs and expenses (including
all reasonable fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Agent and Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only). The obligation of the Lenders under this section
shall survive the termination of the Commitments, repayment of all Obligations
and all the resignation or replacement of the Agent. Without limitation of
§4.3(b), if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting and document provision requirements
of FATCA (including those contained in Section 1741(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by either, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower and/or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. The Borrower will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
any other Loan Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with such duly executed form(s) or statement(s) which may,
from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, indicates the withholding status
of such Lender; provided that nothing herein (including without limitation the
failure or inability to provide such form or statement) shall relieve the
Borrower of its obligations under §4.3(b). In the event that the Borrower shall
have delivered the certificates or vouchers described above for any payments
made by the Borrower and such Lender receives a refund of any taxes paid by the
Borrower pursuant to §4.3(b), such Lender will pay to the Borrower the amount of
such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrower shall
promptly repay to such Lender the amount of such refund.

 

 

57



--------------------------------------------------------------------------------

(d) The obligations of the Borrower to the Revolving Credit Lenders under this
Agreement with respect to Letters of Credit (and of the Revolving Credit Lenders
to make payments to the Issuing Lender with respect to Letters of Credit and to
the Swing Loan Lender with respect to Swing Loans) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
other Loan Documents; (ii) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (iii) the existence of any claim,
set-off, defense or any right which the Borrower or any of its Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Revolving Credit Lenders (other than the
defense of payment to the Revolving Credit Lenders in accordance with the terms
of this Agreement) or any other person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, or any unrelated transaction;
(iv) any draft, demand, certificate, statement or any other documents presented
under any Letter of Credit proving to be insufficient, forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever; (v) any breach of any agreement between the Borrower or
any of its Subsidiaries or Affiliates and any beneficiary or transferee of any
Letter of Credit; (vi) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by Issuing Lender to conform to the terms of a Letter of Credit (if,
in Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

§4.4 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

 

58



--------------------------------------------------------------------------------

§4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

§4.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.

§4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

59



--------------------------------------------------------------------------------

§4.8 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time (or from time to time)
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than taxes based upon or measured by the gross receipts, income or profits of
such Lender or the Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by the Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

60



--------------------------------------------------------------------------------

§4.9 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
§4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

§4.10 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.11 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable plus five percent (5.0%) (the “Default Rate”), until
such amount shall be paid in full (after as well as before judgment), and the
fee payable with respect to Letters of Credit shall be increased to a rate equal
to five percent (5.0%) above the Letter of Credit fee that would otherwise be
applicable to such time, or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to four percent (4.0%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable, within
fifteen (15) Business Days of such date).

 

61



--------------------------------------------------------------------------------

§4.12 Certificate. A certificate setting forth any amounts payable pursuant to
§4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error, and shall be promptly
provided to the Borrower upon their written request.

§4.13 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.14 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.8 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.8 or
§4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty
(30) days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment

 

62



--------------------------------------------------------------------------------

Percentages, of the Affected Lender (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender’s Commitment, then the Agent shall endeavor to obtain
a new Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by the Borrower to the Affected Lender
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.

§5. COLLATERAL SECURITY; GUARANTORS.

§5.1 Collateral. The Obligations shall be secured by a perfected first priority
lien and security interest to be held by the Agent for the benefit of the
Lenders on the Collateral, pursuant to the terms of the Security Documents.

§5.2 Appraisals; Adjusted Value.

(a) At Agent’s request or, at the request of the Required Lenders, option to be
exercised not more frequently than annually, the Agent may on behalf of the
Lenders obtain current Appraisals of each of the Mortgaged Properties. In any
such case, said Appraisals will be ordered by Agent and reviewed and approved by
the appraisal department of the Agent, in order to determine the current
Appraised Value of the Mortgaged Properties, and the Borrower shall pay to Agent
within ten (10) days of demand all reasonable costs of such Appraisals.

(b) Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Mortgaged
Properties, or any of them, as the Agent shall determine (i) at any time that
the regulatory requirements of any Lender generally applicable to real estate
loans of the category made under this Agreement as reasonably interpreted by
such Lender shall require more frequent Appraisals, (ii) at any time following
an Event of Default, or (iii) if the Agent reasonably believes that there has
been a material adverse change or deterioration with respect to any Mortgaged
Property, including, without limitation, a material change in the market in
which any Mortgaged Property is located. The expense of such Appraisals and/or
updates performed pursuant to this §5.2(b) shall be borne by the Borrower and
payable to Agent within fifteen (15) days of demand; provided the Borrower shall
not be obligated to pay for an Appraisal of a Mortgaged Property obtained
pursuant to this §5.2(b) more often than once in any period of twelve
(12) months.

(c) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

 

63



--------------------------------------------------------------------------------

§5.3 Addition of Mortgaged Properties.

Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the consent of (i) all of the Lenders until such as time as
the Borrowing Base consists of three (3) Mortgaged Properties, and at any time
there are three (3) or fewer Lenders, and (ii) the Required Lenders at any time
there are more than three (3) Lenders (which consent may be withheld in either
the Lenders’ or the Required Lenders’ sole and absolute discretion), and the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral as part of the Borrowing Base. In the
event the Borrower desires to add additional Potential Collateral to the
Borrowing Base as aforesaid, the Borrower shall provide written notice to the
Agent of such request. No Potential Collateral shall be included as Collateral
in the Borrowing Base unless and until the following conditions precedent shall
have been satisfied:

(a) such Potential Collateral shall be Eligible Real Estate;

(b) if such Potential Collateral is owned by a Wholly Owned Subsidiary of
Borrower, said Wholly Owned Subsidiary shall have executed a Joinder Agreement
and satisfied the conditions of §5.5;

(c) prior to or contemporaneously with such addition, Borrower shall have
submitted to Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 and a Borrowing Base Certificate, both prepared on
a pro forma basis and adjusted to give effect to such addition, and shall
certify that after giving effect to such addition, no Default or Event of
Default shall exist;

(d) the Borrower or the Wholly Owned Subsidiary which is the owner of the
Potential Collateral shall have executed and delivered to the Agent all Eligible
Real Estate Qualification Documents, all of which instruments, documents or
agreements shall be in form and substance reasonably satisfactory to the Agent;

(e) after giving effect to the inclusion of such Potential Collateral, each of
the representations and warranties made by or on behalf of the Borrower or the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true in all material respects both
as of the date as of which it was made and shall also be true as of the time of
the addition of Mortgaged Properties in the Borrowing Base, with the same effect
as if made at and as of that time, except to the extent of changes resulting
from transactions permitted by the Loan Documents and except as previously
disclosed in writing by the Borrower to Agent and approved by Agent in writing
(which disclosures shall be deemed to amend the schedules and other disclosures
delivered as contemplated in this Agreement (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing (including,
without limitation, any Default under §9.1), and the Agent shall have received a
certificate of the Borrower to such effect; and

 

64



--------------------------------------------------------------------------------

(f) the Lenders or the Required Lenders, as required above, shall have consented
to the inclusion of such Real Estate as a Mortgaged Property, which consent may
be granted in either the Lenders’ or Required Lenders’ sole and absolute
discretion.

§5.4 Release of Mortgaged Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.4), the Agent
and the Required Lenders shall release a Mortgaged Property from the lien or
security title of the Security Documents encumbering the same upon the request
of the Borrower subject to and upon the following terms and conditions:

(a) the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than ten (10) days prior to the date on which such
release is to be effected;

(b) the Borrower shall submit to the Agent with such request a Compliance
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;

(c) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d) the Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;

(e) the Borrower shall pay to the Agent for the account of the Lenders a release
price, which payment shall be applied to reduce the outstanding principal
balance of the Loans as provided in §3.4, in an amount equal to the amount
necessary to reduce the outstanding principal balance of the Loans so that no
violation of the covenant set forth in §9.1 shall occur;

(f) without limiting or affecting any other provision hereof, any release of a
Mortgaged Property will not cause the Borrower to be in violation of the
covenants set forth in §9 or cause the Total Commitment to exceed the Borrowing
Base Availability of the Mortgaged Properties remaining after the requested
release; and

(g) the Required Lenders shall have approved in writing such release in their
sole discretion.

§5.5 Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of Borrower be included as a
Mortgaged Property as contemplated by §5.3 and such Real Estate is approved for
inclusion as a Mortgaged Property in accordance with the terms hereof, the
Borrower shall, as a condition to such Real Estate being included as a Mortgaged
Property, cause each such Wholly Owned Subsidiary to execute and deliver to
Agent a Joinder Agreement, and such Subsidiary shall become a Guarantor
hereunder and thereunder. In addition, in the event any Subsidiary of the
Borrower shall constitute a Material Subsidiary, the Borrower shall cause such
Subsidiary to execute and deliver to Agent a

 

65



--------------------------------------------------------------------------------

Joinder Agreement, and such Subsidiary shall become a Guarantor hereunder. Each
such Subsidiary shall be specifically authorized, in accordance with its
respective organizational documents, to be a Guarantor hereunder and thereunder
and to execute the Contribution Agreement and such Security Documents as Agent
may require. The Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to Guarantors to be true and
correct with respect to each such Subsidiary. In connection with the delivery of
such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

§5.6 Release of a Material Subsidiary Guarantor. The Borrower may request in
writing that the Agent release, and upon receipt of such request the Agent shall
release (subject to the terms hereof), a Subsidiary Guarantor that is a
Guarantor solely by virtue of being a Material Subsidiary from the Guaranty so
long as: (a) no Default or Event of Default shall then be in existence or would
occur as a result of such release; (b) the Agent shall have received such
written request at least five (5) Business Days prior to the requested date of
release; (c) such Subsidiary Guarantor is not the owner or lessee of a Mortgaged
Property; and (d) the Borrower shall deliver to Agent evidence reasonably
satisfactory to Agent that (i) the Borrower has disposed of or simultaneously
with such release will dispose of its entire interest in such Guarantor or that
all of the assets of such Guarantor will be disposed of in compliance with the
terms of this Agreement, and if such transaction involves the disposition by
such Guarantor of all of its assets, the net cash proceeds, if any, from such
disposition are being distributed to the Borrower in connection with such
disposition, or (ii) such Guarantor will be the borrower with respect to Secured
Debt that is not prohibited under this Agreement, which Indebtedness will be
secured by a Lien on the assets of such Guarantor, or (iii) the Borrower has
contributed or simultaneously with such release will contribute its entire
direct or indirect interest in such Guarantor to an Unconsolidated Affiliate or
a Subsidiary which is not a Wholly Owned Subsidiary or that such Guarantor will
be contributing all of its assets to an Unconsolidated Affiliate or a Subsidiary
which is not a Wholly Owned Subsidiary in compliance with the terms of this
Agreement, or (iv) such Guarantor is an Excluded Subsidiary. Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Nothing in this section shall entitle the REIT to be released from the
Guaranty.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a Maryland corporation duly organized
pursuant to articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of Maryland.
REIT conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, §856 of
the Code, and commencing with the federal tax return of REIT to be filed no
later than June 15, 2012 and thereafter has elected to be treated as and is
entitled to the

 

66



--------------------------------------------------------------------------------

benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where it is
organized and where a Mortgaged Property owned by it is located (to the extent
required by applicable law) and in each other jurisdiction where a failure to be
so qualified could have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not, as of the date of
execution and delivery thereof, require the approval or consent of any Person
other than those already obtained and delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Borrower or any Guarantor is a party are
valid and legally binding obligations of such Person enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, the filing of the Security Documents in the
appropriate records office with respect thereto, and filings after the date
hereof of disclosures with the SEC, or as may be required hereafter with respect
to tenant improvements, repairs or other work with respect to any Real Estate.

 

67



--------------------------------------------------------------------------------

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT, the
Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by the chief financial officer or chief
accounting officer of REIT, (b) an unaudited statement of Net Operating Income
for the period ending December 31, 2011 reasonably satisfactory in form to the
Agent and certified by the chief financial officer or chief accounting officer
of REIT as fairly presenting the Net Operating Income for such periods, and
(c) certain other financial information relating to the Borrower, the Guarantors
and the Collateral, including, without limitation, the Mortgaged Properties. The
balance sheet and statements referred to in clauses (a) and (b) have been
prepared in accordance with generally accepted accounting principles and fairly
present the consolidated financial condition of REIT and its Subsidiaries as of
such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of REIT, the Borrower, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of REIT as of
the Balance Sheet Date, or its consolidated statement of income or cash flows
for the calendar year then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of REIT, the Borrower,
their respective Subsidiaries or any of the Mortgaged Properties from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of REIT, the Borrower,
their respective Subsidiaries, considered as a whole, or of any of the Mortgaged
Properties.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights

 

68



--------------------------------------------------------------------------------

of others. Except as set forth on Schedule 6.6 hereto or in any Mortgage with
respect to any Mortgaged Property other than the Initial Mortgaged Properties,
none of the Mortgaged Properties is owned or operated by Borrower or its
Subsidiaries under or by reference to any trademark, trade name, service mark or
logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use except as specifically set forth on Schedule 6.6 or in any
Mortgage accepted after the Closing Date.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against the Borrower, any Guarantor, any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, the Collateral or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto, or which if
adversely determined could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting the Borrower, any Guarantor,
any of their respective Subsidiaries or any Collateral, individually or in the
aggregate, in excess of $1,000,000.00, or against or affecting the Mortgaged
Property. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided. As of the
Closing Date, none of Borrower, any Guarantor or any of their respective
Subsidiaries or to Borrower or any Guarantor’s knowledge and operator of any
Medical Property, is the subject of an audit by a Governmental Authority or, to
Borrower’s or any Guarantor’s knowledge, any investigation or review by a
Governmental Authority concerning the violation or possible violation of any
Requirement of Law, including any Healthcare Law.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and

 

69



--------------------------------------------------------------------------------

charges shown or determined to be due on such returns, reports and declarations,
and (c) has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. Except as set forth on Schedule 6.10,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers or partners of such Person know
of no basis for any such claim. Except as set forth on Schedule 6.10, there are
no audits pending or to the knowledge of the Borrower threatened with respect to
any tax returns filed by the Borrower, any Guarantor or their respective
Subsidiaries. The taxpayer identification number for REIT is 27-1550167 and for
the Borrower is 27-5473842.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Intentionally Omitted.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of the Borrower, any other Person other
than Permitted Liens described in §8.2(i)(A), (v) and (vi).

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make

 

70



--------------------------------------------------------------------------------

any contribution or payment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. None of
the assets of REIT, the Borrower or any of their respective Subsidiaries,
including, without limitation, any Mortgaged Property, constitutes a “plan
asset” of any Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Collateral, including, without limitation, the Mortgaged
Properties, (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or Guarantor’s counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. The principal place of business of the Borrower is 4211
W. Boy Scout Blvd., Suite 500, Tampa, Florida 33607.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

71



--------------------------------------------------------------------------------

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and, except as specifically set
forth (i) in the written environmental site assessment reports of an
Environmental Engineer provided to the Agent (A) in the case of the Initial
Mortgaged Properties, as of the Closing Date, or (B) with respect to other Real
Estate owned as of the date hereof, on or before the date hereof, or in the case
of Real Estate (other than the Initial Mortgaged Properties, if any) acquired
after the date hereof, the environmental site assessment reports with respect
thereto provided to the Agent, or (ii) on Schedule 6.20, makes the following
representations and warranties:

(a) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Mortgaged Properties) and has had or
could reasonably be expected to have a Material Adverse Effect or (ii) involves
a Mortgaged Property.

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (i) involves Real Estate (other than the Mortgaged Properties) and has had
or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Mortgaged Property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of Borrower’s,
the Guarantors’ and their respective Subsidiaries’, or the tenants’ or
operators’ of the Real Estate, respective businesses and in accordance with
applicable Environmental Laws; (iii) there has been no past or present Release
or threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse

 

72



--------------------------------------------------------------------------------

Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off-site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c) as to
any Real Estate (other than the Mortgaged Properties) where the foregoing has
not had or could not reasonably be expected to have a Material Adverse Effect).

(d) None of the Borrower, the Guarantors, their respective Subsidiaries nor the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Mortgaged Properties) except where
such existence has not had or could not be reasonably be expected to have a
Material Adverse Effect, or (ii) on or affecting a Mortgaged Property.

(f) The Borrower has not received any written notice of any claim by any party
that any use, operation, or condition of the Real Estate has caused any nuisance
or any other liability or adverse condition on any other property which as to
any Real Estate (other than the Mortgaged Properties) has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any basis
for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.21(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of REIT and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, REIT’s or
its Subsidiary’s ownership interest therein and the other owners of the
applicable Unconsolidated Affiliate. No Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedules 6.21(a) and
6.21(b) except as set forth on such Schedules.

§6.22 Leases. The Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to each Mortgaged Property required to be
delivered as a part of the Eligible Real Estate Qualification Documents as of
the date hereof. An accurate and complete Rent Roll as of the date of inclusion
of each Mortgaged Property in the Borrowing Base with respect to all Leases of
any portion of the Mortgaged Property has been provided to the Agent. The Leases
reflected on such Rent Roll constitute as of the date thereof the sole
agreements relating to leasing or licensing of space at such Mortgaged Property
and in the Building relating thereto. Except as reflected on such Rent Roll or
on Schedule 6.22 no tenant

 

73



--------------------------------------------------------------------------------

under any Lease is entitled to any free rent, partial rent, rebate of rent
payments, credit, offset or deduction in rent, including, without limitation,
lease support payments, lease buy-outs or abatements or credits. Except as set
forth in Schedule 6.22, the Leases reflected therein are, as of the date of
inclusion of the applicable Mortgaged Property in the Borrowing Base, in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and, except as reflected in Schedule 6.22, neither the Borrower nor
any Guarantor has given or made, any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and to the best of the knowledge and belief of the Borrower,
there is no basis for any such claim or notice of default by any tenant. Except
as reflected in Schedule 6.22, no property, other than the Mortgaged Property
which is the subject of the applicable Lease, is necessary to comply with the
requirements (including, without limitation, parking requirements) contained in
such Lease.

§6.23 Property. Subject to Schedule 6.23 and the property condition reports for
the Initial Mortgaged Properties delivered to the Agent on or before the Closing
Date, (i) all of the Mortgaged Properties, and all major building systems
located thereon, are structurally sound, in good condition and working order and
free from material defects, subject to ordinary wear and tear, (ii) all of the
other Real Estate of the Borrower, the Guarantors and their respective
Subsidiaries is structurally sound, in good condition and working order, subject
to ordinary wear and tear, except for such portion of such Real Estate which is
not occupied by any tenant and where such defects have not had and could not
reasonably be expected to have a Material Adverse Effect, (iii) the Real Estate,
and the use and operation thereof, is in material compliance with all applicable
federal and state law and governmental regulations and any local ordinances,
orders or regulations, including without limitation, laws, regulations and
ordinances relating to zoning, building codes, subdivision, fire protection,
health, safety, handicapped access, historic preservation and protection,
wetlands and tidelands (but excluding for purposes of this §6.23, Environmental
Laws) except where a failure to so comply as to Real Estate other than the
Mortgaged Properties has not and could not reasonably be expected to have a
Material Adverse Effect, (iv) all water, sewer, electric, gas, telephone and
other utilities necessary for the use and operation of the Mortgaged Properties
are installed to the property lines of the Mortgaged Properties through
dedicated public rights of way or through perpetual private easements approved
by the Agent with respect to which the applicable Mortgage creates a valid and
enforceable first lien and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in compliance with applicable law, (v) the streets abutting
the Mortgaged Properties are dedicated and accepted public roads, to which the
Mortgaged Properties have direct access by trucks and other motor vehicles and
by foot, or are perpetual private ways (with direct access by trucks and other
motor vehicles and by foot to public roads) to which the Mortgaged Properties
have direct access approved by the Agent and with respect to which the
applicable Mortgage creates a valid and enforceable first lien, (vi) sufficient
private ways providing access to the Mortgaged Properties are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles, (vii) there are no unpaid or outstanding
real estate or other taxes or assessments on or against any of the Real Estate
which are payable by the Borrower, any Guarantor or any of their respective
Subsidiaries (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement),
(viii) each Real Estate asset is separately assessed for purposes of real estate
tax

 

74



--------------------------------------------------------------------------------

assessment and payment, (ix) there are no unpaid or outstanding real estate or
other taxes or assessments on or against any other property of the Borrower, the
Guarantors or any of their respective Subsidiaries which are payable by any of
such Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement), (x) there are no pending, or to the knowledge of the Borrower,
threatened or contemplated, eminent domain proceedings against any Mortgaged
Property or any material portion of any other Real Estate, (xi) none of the
Mortgaged Property or any material portion of any other Real Estate is now
damaged as a result of any fire, explosion, accident, flood or other casualty,
(xii) none of the Borrower, the Guarantors or any of their respective
Subsidiaries has received any outstanding notice from any insurer or its agent
requiring performance of any work with respect to any of the Real Estate or
canceling or threatening to cancel any policy of insurance, and each of the Real
Estate assets complies with the material requirements of all of the Borrower’s,
Guarantors’ and their respective Subsidiaries’ insurance carriers, (xiii) no
person or entity has any right or option to acquire any Real Estate or any
Building thereon or any portion thereof or interest therein, except for certain
tenants of such Real Estate not constituting Mortgaged Properties pursuant to
the terms of their Leases and tenants in common under applicable tenant in
common agreements, (xiv) neither the Borrower nor any Subsidiary Guarantor is a
party to any Management Agreements for any of the Mortgaged Properties except as
has been delivered to Agent, (xv) to the best knowledge of the Borrower and any
Subsidiary Guarantors, there are no material claims or any bases for material
claims in respect of any Mortgaged Property or its operation by any party to any
service agreement or Management Agreement, and (xvi) there are no material
agreements not otherwise terminable upon 30 days’ notice pertaining to any
Mortgaged Property, any Building thereon or the operation or maintenance of
either thereof other than as described in this Agreement (including the
Schedules hereto) or the Title Policies.

§6.24 Brokers. None of REIT, the Borrower nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated. Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds
of trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00, and the Borrower has provided the Agent with such true, correct
and complete copies thereof as Agent has requested.

 

75



--------------------------------------------------------------------------------

§6.26 Solvency. As of the date of this Agreement and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower, each Guarantor and their respective
Subsidiaries. The Borrower and the Guarantors are engaged in common business
enterprises related to those of the Borrower and each Guarantor will derive
substantial direct and indirect benefit from the effectiveness and existence of
this Agreement. The direct and indirect benefits to inure to the Borrower, each
Guarantor and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor to guaranty the Loan, the Borrower would be unable
to obtain the financing contemplated hereunder which financing will enable the
Borrower, each Guarantor and their respective Subsidiaries to have available
financing to conduct and expand their business.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 Representations and Warranties of Guarantors. Borrower has no knowledge
that any of the representations or warranties of the Guarantors contained in the
Mortgages, the Assignments of Leases and Rents or any other Loan Document are
untrue or inaccurate in any material respect.

 

76



--------------------------------------------------------------------------------

§6.32 OFAC. None of the Borrower or the Guarantors (i) is (or will be) a person
with whom any Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action or
(ii) is engaged (or will engage) in any dealings or transactions or otherwise be
associated with such persons. In addition, the Borrower hereby agrees to provide
to the Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

§6.33 Ground Lease.

(a) Each Ground Lease contains the entire agreement of the Borrower or the
Subsidiary Guarantors and the applicable owner of the fee interest in such
Mortgaged Property (the “Fee Owner”), pertaining to the Mortgaged Property
covered thereby. The Borrower and the Subsidiary Guarantors have no estate,
right, title or interest in or to the Mortgaged Property except under and
pursuant to the Ground Lease. The Borrower has delivered a true and correct copy
of the Ground Lease to the Agent and the Ground Lease has not been modified,
amended or assigned, with the exception of written instruments that have been
recorded in the applicable real estate records and referenced in the Title
Policy for such Mortgaged Property.

(b) The applicable Fee Owner is the exclusive fee simple owner of the Mortgaged
Property, subject only to the Ground Lease and all Liens and other matters
disclosed in the applicable Title Policy for such Mortgaged Property subject to
the Ground Lease, and the applicable Fee Owner is the sole owner of the lessor’s
interest in the Ground Lease.

(c) There are no rights to terminate the Ground Lease other than the applicable
Fee Owner’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the Ground Lease.

(d) Each Ground Lease is in full force and effect and, to Borrower’s knowledge,
no breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under any Ground Lease (a “Ground Lease
Default”) exists or has occurred on the part of a Borrower or a Subsidiary
Guarantor or on the part of a Fee Owner under any Ground Lease. All base rent
and additional rent, if any, due and payable under each Ground Lease has been
paid through the date hereof and neither Borrower nor any Subsidiary Guarantor
is required to pay any deferred or accrued rent after the date hereof under any
Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received any
written notice that a Ground Lease Default has occurred or exists, or that any
Fee Owner or any third party alleges the same to have occurred or exist.

(e) The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.

 

77



--------------------------------------------------------------------------------

§6.34 Service Guarantees. Except as may be approved by Agent prior to inclusion
of any Real Estate into the Borrowing Base as set forth in Schedule 6.34, as of
the Closing Date, no tenant or licensee under any Data Center Lease has at any
time during the operation of such Data Center Property been entitled to any free
rent, partial rent, rebate of rent payments, credit, offset, deduction in rent
or a termination right because of any failure by the Borrower or any Subsidiary
Guarantor to provide special data center services to the tenants or licensees
including, without limitation, internet service, electrical power, or humidity
or temperature control. As of the date of inclusion of a Data Center Asset as a
Mortgaged Property, any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower or a Subsidiary Guarantor to any tenant or licensee has already been
received by such tenant or licensee and all security deposits are being held in
accordance with legal requirements.

§6.35 Healthcare Representations.

(a) Each Mortgaged Property (i) is in conformance with all insurance,
reimbursement and cost reporting requirements, (ii) for those Mortgaged
Properties where Operator is required by applicable laws to maintain a provider
agreement pursuant to Medicare and/or Medicaid, said provider agreement is in
full force and effect under Medicare and Medicaid, and (iii) is in compliance
with all other applicable laws including without limitation (A) health and fire
safety codes, including quality and safety standards, (B) those relating to the
prevention of fraud and abuse, (C) government payment program requirements and
disclosure of ownership and related information requirements, (D) requirements
of applicable Governmental Authorities, including those relating to the
Mortgaged Properties’ physical structure, environment, quality and adequacy of
medical care and licensing, and (E) those related to reimbursement for the type
of care or services provided by Operators with respect to the Mortgaged
Properties. There is no existing, pending or to Borrower’s knowledge, threatened
in writing, revocation, suspension, termination, probation, restriction,
limitation, or nonrenewal proceeding by any third-party payor under a Third
Party Payor Program, other than those which have been disclosed to Agent, if
any.

(b) All Primary Licenses necessary for using and operating the Mortgaged
Properties are either held by, or will be held by Borrower, the applicable
Subsidiary Guarantor, or the applicable Operator, as required under applicable
laws, and are in full force and effect.

(c) Except as set forth on Schedule 6.35 hereof, to Borrower’s knowledge, with
respect to any of the Mortgaged Properties, there are no inquiries,
investigations, probes, audits or proceedings by any Governmental Authority or
notices thereof, or any other third party or any patient, employee or resident
(including, but not limited to, whistleblower suits, or suits brought pursuant
to federal or state “false claims acts” and Medicaid, Medicare or state fraud
and/or abuse laws) that are reasonably likely directly or indirectly, or with
the passage of time (i) to have a material adverse impact on Operators’ ability
to accept and/or retain patients or residents or operate such Mortgaged Property
for its current use or result in the imposition of a fine, a sanction, a lower
rate certification or a lower reimbursement rate for services rendered to
eligible patients or residents, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Primary
Licenses, (iii) to affect any Operator’s continued participation in the Medicaid
or Medicare programs or any other Third-Party Payor Programs, or any successor
programs thereto, at then current rate certifications, or (iv) to result in any
material civil or criminal penalty or remedy, or (v) which could result in the
appointment of a receiver.

 

78



--------------------------------------------------------------------------------

(d) With respect to any Mortgaged Property, except as set forth on Schedule
6.22, (i) there are no presently existing circumstances which would result or
likely would result in material violations of the Healthcare Laws, (ii) no
Mortgaged Property has received a notice of violation at a level that under
applicable laws requires the immediate or accelerated filing of a plan of
corrections, and no statement of charges or deficiencies has been made or
penalty enforcement action has been undertaken against any Mortgaged Property,
and (iii) to Borrower’s knowledge, no Operator currently has any violation, and
no statement of charges or material deficiencies has been made or penalty
enforcement action has been undertaken, in each case, that remains outstanding
against any Mortgaged Property, any Operator or against any officer, director,
partner, member or stockholder of any Operator, by any Governmental Authority,
and (iv) to Borrower’s knowledge, there have been no violations threatened in
writing against any Mortgaged Property’s, or any Operator’s, certification for
participation in Medicare or Medicaid or the other Third-Party Payor Programs
that remain open or unanswered that are, in each case of subclauses (i) through
(iv), reasonably likely to result in a Material Adverse Effect.

(e) With respect to any Mortgaged Property, there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts actually pending at any Mortgaged Property that would result
in a Material Adverse Effect, and there are no years that are subject to an open
audit in respect of any Third-Party Payor Program that would, in each case, have
a Material Adverse Effect on Borrower, any Subsidiary Guarantor or Operator,
other than customary audit rights pursuant to Medicare/Medicaid/TRICARE programs
or other Insurer’s programs.

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 4211 W. Boy Scout Blvd., Suite 500, Tampa,
Florida 33607, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation

 

79



--------------------------------------------------------------------------------

and amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves. Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, (x) except as may be required by GAAP or by law,
make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) (i) within fifteen (15) days of the filing of REIT’s Form 10-K with the SEC,
but in any event not later than one hundred twenty (120) days after the end of
each calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or chief accounting
officer of REIT, on its behalf, that the information contained in such financial
statements fairly presents the financial position of REIT and its Subsidiaries,
and accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and (ii) within a reasonable period of time following request
therefor, any other information the Lenders may reasonably request to complete a
financial analysis of REIT and its Subsidiaries;

(b) within fifteen (15) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each calendar quarter of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, at the end of such quarter, and the related
unaudited consolidated statements of income, unaudited consolidated balance
sheet and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or chief accounting officer of
REIT, on its behalf, that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries on the date
thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT, on
its behalf, in the form of Exhibit K hereto (or in such other form as the Agent
may approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in §9 and the other covenants described in such certificate and (if
applicable) setting forth reconciliations to reflect changes in GAAP since the
Balance Sheet Date. Borrower shall submit with the Compliance Certificate a
Borrowing Base Certificate in the form of Exhibit J attached hereto (a
“Borrowing Base Certificate”) pursuant to which the Borrower shall calculate the
amount of the Borrowing Base Appraised Value Limit and the Borrowing Base
Availability as of the end of the immediately preceding calendar quarter. All
income, expense and value associated with Real Estate or other Investments
disposed of during

 

80



--------------------------------------------------------------------------------

any quarter will be eliminated from calculations, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of Funds
from Operations and Net Operating Income for such calendar quarter, including,
without limitation, Net Operating Income for each of the Mortgaged Properties,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by the chief financial officer or
chief accounting officer, on its behalf, that the information contained in such
statement fairly presents the Funds from Operations and Net Operating Income,
including, without limitation, the Net Operating Income of each of the Mortgaged
Properties, for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of the REIT and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Mortgaged
Properties and a summary thereof in form satisfactory to Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of such
Mortgaged Property during each calendar quarter (including the fourth calendar
quarter in each year), (ii) an operating statement for each of the Mortgaged
Properties for each such calendar quarter and year to date and a consolidated
operating statement for the Mortgaged Properties for each such calendar quarter
and year to date (such statements and reports to be in form reasonably
satisfactory to Agent), (iii) a copy of each Lease or amendment to any Lease
entered into with respect to a Mortgaged Property during such calendar quarter
(including the fourth calendar quarter in each year), (iv) financial information
from each tenant of a Mortgaged Property reasonably required by Agent to
determine compliance with the covenant contained in §9.8, and (v) evidence
reasonably required by Agent to determine compliance with the covenant contained
in §9.6;

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (i) listing the Real Estate owned by
REIT, the Borrower and their respective Subsidiaries (or in which REIT, the
Borrower or any of their respective Subsidiaries owns an interest) and stating
the location thereof, the date acquired and the acquisition cost, and
(ii) listing the Indebtedness of REIT, the Borrower and their respective
Subsidiaries (excluding Indebtedness of the type described in §8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
Recourse Indebtedness or Non-Recourse Indebtedness;

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of the
Borrower or REIT;

 

81



--------------------------------------------------------------------------------

(h) promptly following Agent’s request, after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and REIT;

(i) promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which the Borrower or REIT shall file with the SEC;

(j) notice of any audits pending or threatened in writing with respect to any
tax returns filed by the Borrower or REIT promptly following notice of such
audit;

(k) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Mortgaged Properties;

(l) with respect to any Real Estate that is not a Mortgaged Property, the most
recent Appraisal of such Real Estate;

(m) promptly upon receipt thereof, copies of any and all notices of default
under any loan document securing or evidencing a mortgage loan made to the
Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if such
mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $30,000,000.00, or (iii) has been accelerated; provided
that this §7.4(n) shall not apply to any Indebtedness incurred in connection
with any Excluded Property;

(n) within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(o) [Intentionally Omitted.]

(p) from time to time such other financial data and information in the
possession of REIT, the Borrower or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against REIT, the Borrower or any of their respective
Subsidiaries and any settlement discussions relating thereto (to the extent that
disclosure of any such letters, litigation or investigation status or settlement
discussions would not waive any applicable privilege), property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrower or any of its Subsidiaries) as the
Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders. The Borrower authorizes Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrower releases Agent and the
Lenders from any liability in connection therewith.

 

82



--------------------------------------------------------------------------------

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) a Mortgaged Property, (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect or (C) the Agent’s
liens or security title on the Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Mortgaged Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of their respective Subsidiaries
in an amount in excess of $10,000,000.00.

 

83



--------------------------------------------------------------------------------

(e) Ground Lease. The Borrower will promptly notify the Agent in writing of any
default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease. The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests, demands and other instruments
received from or given by a Fee Owner to Borrower or a Subsidiary Guarantor
under a Ground Lease.

(f) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after the Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(g) Governmental Authority Notices. The Borrower will give notice to Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any
Mortgaged Property where such document, correspondence or notice relates to
threatened or actual change or development that would be materially adverse or
otherwise have a material adverse effect on the Mortgaged Property, Borrower,
Guarantor or any operator or tenant of any Mortgaged Property.

(h) Service Guarantees. The Borrower will give notice to the Agent within two
(2) Business Days after (i) any failure by Borrower or a Subsidiary Guarantor to
provide electrical power or internet service to a tenant or licensee under any
Data Center Lease, (ii) any claim by tenants or licensees under a Data Center
Lease that they are entitled, individually or in the aggregate, to free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent, or
(iii) any failure to provide electrical power or internet service that gives
rise to a termination right under any Data Center Lease.

(i) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) Except as permitted under §8.4 and §8.8, the Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to preserve and keep
in full force and effect their legal existence in the jurisdiction of its
incorporation or formation. The Borrower and each Guarantor will preserve and
keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business and the failure to have which could reasonably be expected to have a
Material Adverse Effect. REIT shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status.

 

84



--------------------------------------------------------------------------------

(b) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof. Without limitation
of the obligations of the Borrower and the Guarantors under this Agreement with
respect to the maintenance of the Real Estate, the Borrower and the Guarantors
shall promptly and diligently comply with the recommendations of the
Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.

§7.7 Insurance; Condemnation.

(a) The Borrower and each Subsidiary Guarantor will, at its expense, procure and
maintain for the benefit of the Borrower, each such Subsidiary Guarantor and the
Agent, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are acceptable to the Agent, providing the following
types of insurance covering each Mortgaged Property:

(i) Property insurance against loss resulting from events comparable to those
insured against under the Insurance Services Office (“ISO”) “Cause of Loss –
Special Form” endorsement, covering each Building and the contents therein of
the Borrower and its Subsidiaries in an amount not less than the full insurable
replacement value of each Building and the contents therein of the Borrower and
its Subsidiaries or such other amount as the Agent may approve, with deductibles
not to exceed $25,000.00 for any one occurrence. Coverage shall be provided on a
replacement cost basis without coinsurance, or with coinsurance suspended by
operation of, an agreed value provision, and, if requested by the Agent, a
contingent liability from operation of building laws endorsement in such scope
and amounts as the Agent may require. Full insurable replacement value as used
herein means the cost of replacing the Building (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) and the
contents therein of the Borrower and its Subsidiaries without deduction for
physical depreciation thereof;

(ii) During the course of construction or expansion of any Building, including
any renovation that changes the size or footprint of the existing structure,
builder’s risk insurance (which may be arranged in combination with or separate
from the Property insurance required by clause (i) above) providing coverage on
a completed value basis for the total value of the work performed including any
contingency, without limitation on the basis of any interim reports of value
that may be required to be submitted to the insurer, and including coverage for
materials and supplies on and off site and in transit, equipment, machinery and
supplies furnished, existing structures, and temporary structures being erected
on or near the Mortgaged Property, insuring against causes of loss comparable to
the ISO “Causes of Loss – Special Form” including coverage against collapse, and
containing soft costs coverage (including coverage for loss of at least twelve
(12) months’ projected income due to delayed occupancy) and, if the Building may
become occupied before all work has been completed, a provision granting
permission to occupy for a length of time sufficient to address the projected
period from the commencement of such occupancy to the conclusion of all work;

 

85



--------------------------------------------------------------------------------

(iii) Property or builder’s risk insurance against loss caused by the perils of
(a) flood, (b) earth movement including earthquake, landslide, subsidence, and
sinkhole collapse, (c) terrorism, and (d) breakdown or explosion of boilers,
elevators, escalators, heating, ventilation and cooling systems, such perils to
be either included by extension under the Property and Builder’s Risk insurance
described in clauses (i) and (ii) above, as applicable, or insured under
separate policies. Such insurance shall be provided on a replacement cost basis
without coinsurance, or with coinsurance suspended by operation of an agreed
value provision, in amounts sufficient to insure the probable maximum loss value
from any one event, as acceptable to Agent. Flood insurance must be maintained
for any Building located at any time in a federally designated “special flood
hazard area” (including any Building located in whole or in part in any region
identified as Zone A, AO, A1-30, AE, A99, AH, VO, V1-30, VE, V, M or E in a
Flood Hazard Boundary Map or Flood Insurance Rate Map published by the Federal
Emergency Management Agency) in an amount sufficient to cover the least of
(x) the Building’s insurable replacement value, (y) the amount of the Loan
allocated to that Building, or (z) the maximum limit then available for that
Building through the National Flood Insurance Program, and any additional amount
of flood insurance Agent may require;

(iv) Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Mortgaged Property for a twelve (12) month
period, for loss of income arising from any cause of loss or peril insured
against under the terms of clauses (i), (ii) and (iii), above, and with an
extended period of indemnity option for a period of not less than 90 days
following restoration of insured damage to the Mortgaged Property;

(v) Commercial general liability insurance on a form comparable to ISO’s
standard Commercial General Liability policy form CG 00 01, insuring against
claims of bodily injury, property damage, personal and advertising injury,
contractual liability, premises-operations and completed operations, all on an
occurrence basis if commercially available, with such additional coverages as
the Agent may reasonably request, with a general aggregate limit of not less
than $2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, and a combined single “per occurrence” limit of not less than
$1,000,000.00 for bodily injury and property damage;

(vi) During the course of construction, expansion, renovation or repair of any
improvements on the Mortgaged Property, the general contractor selected to
oversee such improvements shall provide commercial general liability insurance
comparable to ISO’s standard Commercial General Liability policy CG 00 01,
insuring against claims of bodily injury, property damage, personal and
advertising injury, contractual liability, premises-operations and completed
operations, all on an occurrence basis if commercially available, naming
Borrower (and, to the extent obtainable, Agent) as an additional insured for
both ongoing operations and completed operations, such completed operations
coverage to be maintained for the benefit of the additional insured parties for
a period of not less than two years following completion of the work, with a
general aggregate limit of not less than $2,000,000.00 per project

 

86



--------------------------------------------------------------------------------

or location, a completed operations aggregate limit of not less than
$2,000,000.00, and a combined single “per occurrence” limit of not less than
$1,000,000.00 for bodily injury and property damage, and an umbrella or excess
liability policy providing not less than $5,000,000.00 of additional limits per
occurrence and in the aggregate;

(vii) Employer’s liability insurance with respect to Borrower’s employees (or if
the Borrower have no employees, with respect to the employees of the managers
under the Management Agreements);

(viii) Umbrella/excess liability insurance with limits of not less than
$25,000,000.00 to be in excess of the limits of the insurance required by
clauses (v) and (vii) above, with coverage of the lead umbrella/excess policy
and any additional excess policy to be at least as broad as the primary
coverages of the insurance required by clauses (v) and (vii) above. All such
policies shall include defense coverage obligations;

(ix) Workers’ compensation insurance for all employees of the Borrower or its
Subsidiaries engaged on or with respect to the Mortgaged Property with limits as
required by applicable law (or if Borrower have no employees, for all employees
of the managers under the Management Agreements); and

(x) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Mortgaged Property.

The Borrower shall pay all premiums on insurance policies. The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) above shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability provision. The
insurance policies provided for in clauses (i), (ii), (iii), and (iv) above
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance acceptable to the Agent. The Borrower
shall deliver certificates of insurance evidencing all such policies to the
Agent, and the Borrower shall promptly furnish to the Agent all renewal notices
and evidence that all premiums or portions thereof then due and payable have
been paid. Borrower agrees to instruct Borrower’s insurance agent or broker to
provide to Agent a duplicate original or certified copy of the insurance
policies required hereunder promptly after the original policy is received by
the insurance agent or broker. Not less than ten (10) days prior to the
expiration date of the policies, the Borrower shall deliver to the Agent
evidence of renewal or replacement coverage, as may be satisfactory to the
Agent, and Borrower shall instruct Borrower’s insurance agent or broker to
provide duplicate originals or certified copies of renewal policies to Agent
within thirty (30) Business Days after the renewal date of such policies.

(b) All polices of Property, Builder’s Risk, Flood, Earthquake, Terrorism, and
Boiler & Machinery insurance required by this Agreement shall contain mortgagee
clauses or endorsements to the effect that (i) no acts or omission of the
Borrower or any Subsidiary or anyone acting for the Borrower or any Subsidiary
(including, without limitation, any representations made in the procurement of
such insurance), which might

 

87



--------------------------------------------------------------------------------

otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Real Estate for purposes more hazardous than permitted
by the terms of the policy, and no foreclosure or any other change in title to
the Real Estate or any part thereof, shall affect the validity or enforceability
of such insurance insofar as the Agent is concerned, and (ii) such policies
shall not be canceled or terminated prior to the scheduled expiration date
thereof without the insurer thereunder giving at least thirty (30) days prior
written notice to the Agent; provided, however, that only ten (10) days prior
written notice to Agent shall be required if such cancellation or termination is
due to non-payment of any insurance premium. All policies of insurance required
by this Agreement shall provide that (i) the insurer waives any right of set
off, counterclaim, subrogation, or any deduction in respect of any liability of
the Borrower or any Subsidiary and the Agent, (ii) Borrower’s insurance is
primary and without right of contribution from any other insurance which may be
available to Agent or Lenders, and (iii) that the Agent or the Lenders shall not
be liable for any premiums thereon or subject to any assessments thereunder.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrower
and other Persons not included in the Mortgaged Properties, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7, including, without limitation, the Agent’s determination based on a review
of the schedule of locations and values that the amount of such coverage is
sufficient in light of the other risks and properties insured under the blanket
policy.

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business, either on an admitted or a surplus lines
basis, in the State where the policy is issued and also in the States where the
Real Estate is located and shall be issued by companies having a rating in
Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X” or such other ratings as Agent may specifically approve in writing.

(e) Neither the Borrower nor any Subsidiary shall carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Agreement unless such insurance complies with the
terms and provisions of this §7.7.

(f) In the event of any loss or damage to any Mortgaged Property, the Borrower
or the applicable Guarantor shall give prompt written notice to the insurance
carrier and the Agent. Each of the Borrower and the Guarantors hereby
irrevocably authorizes and empowers the Agent, at the Agent’s option and in the
Agent’s sole discretion or at the request of the Majority Lenders in their sole
discretion, as its attorney in fact, to make proof of such loss, to adjust and
compromise any claim under insurance policies, to appear in and prosecute any
action arising from such insurance policies, to collect and receive Insurance
Proceeds and Condemnation Proceeds, and to deduct therefrom the Agent’s
reasonable expenses incurred in the collection of such Insurance Proceeds;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing and so long as the Borrower or any Guarantor shall in good
faith diligently pursue such claim, the Borrower or such Guarantor may make
proof of loss and appear in any proceedings or negotiations with respect to the
adjustment of such

 

88



--------------------------------------------------------------------------------

claim, except that the Borrower or such Guarantor may not settle, adjust or
compromise any such claim without the prior written consent of the Agent, which
consent shall not be unreasonably withheld or delayed; provided, further, that
the Borrower or such Guarantor may make proof of loss and adjust and compromise
any claim under casualty insurance policies which is in an amount less than
$750,000.00 so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or such Guarantor shall in good faith
diligently pursue such claim. The Borrower and each Guarantor further authorize
the Agent, at the Agent’s option, to (i) apply the balance of such Insurance
Proceeds and Condemnation Proceeds to the payment of the Obligations whether or
not then due, or (ii) if the Agent shall require the reconstruction or repair of
the Mortgaged Property, to hold the balance of such proceeds as trustee to be
used to pay taxes, charges, sewer use fees, water rates and assessments which
may be imposed on the Mortgaged Property and the Obligations as they become due
during the course of reconstruction or repair of the Mortgaged Property and to
reimburse the Borrower or such Guarantor, in accordance with such terms and
conditions as the Agent may prescribe, for, or to pay directly, the costs of
reconstruction or repair of the Mortgaged Property, and upon completion of such
reconstruction or repair to pay any excess Insurance Proceeds to the Borrower,
provided that (i) upon completion of such reconstruction or repair, such
Mortgaged Property is in compliance with all applicable state, federal and local
laws, ordinances and regulations, including, without limitation, all building
and zoning laws, ordinances and regulations and (ii) no Defaults, or Events of
Default exist or are continuing under this Agreement on the date of such payment
to the Borrower.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgages, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to the Borrower or such Guarantor to reconstruct and repair the
Mortgaged Property, in accordance with such terms and conditions as the Agent
may prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed twenty-five percent (25%) of the replacement cost of the
damaged Building (as reasonably estimated by the Agent), (ii) no Default or
Event of Default shall have occurred and be continuing, (iii) the Borrower or
such Guarantor shall have provided to the Agent additional cash security in an
amount equal to the amount reasonably estimated by the Agent to be the amount in
excess of such proceeds which will be required to complete such repair or
restoration, (iv) the Agent shall have approved the plans and specifications,
construction budget, construction contracts, and construction schedule for such
repair or restoration and reasonably determined that the repaired or restored
Mortgaged Property will provide the Agent with adequate security for the
Obligations (provided that the Agent shall not disapprove such plans and
specifications if the Building is to be restored to substantially its condition
immediately prior to such damage), (v) the Borrower or such Guarantor shall have
delivered to the Agent written agreements binding upon the Major Tenants and not
less than ninety percent (90%) of the remaining tenants or other parties having
present or future rights to possession of any portion of the affected Mortgaged
Property or having any right to require repair, restoration or completion of the
Mortgaged Property or any portion thereof (determined by reference to those
tenants that are not Major Tenants and that in the aggregate occupy or have
rights to occupy not less than ninety percent (90%) of the Net Rentable Area of
the Building so damaged, excluding the portion leased by the Major Tenants),
agreeing upon a date for delivery of possession of the Mortgaged Property or
their respective portions thereof, to permit time which is sufficient in the
judgment of the Agent for such repair or restoration and approving the

 

89



--------------------------------------------------------------------------------

plans and specifications for such repair or restoration, or other evidence
satisfactory to the Agent that none of such tenants or other parties may
terminate their Leases as a result of such casualty or as a result of having a
right to approve the plans and specifications for such repair or restoration and
prior to the exhaustion of expiration of any rental loss insurance coverage,
(vi) the Agent shall reasonably determine that such repair or reconstruction can
be completed prior to the Revolving Credit Maturity Date, or if the loss or
damage occurs after the Revolving Credit Maturity Date but prior to the Term
Loan Maturity Date, then the Term Loan Maturity Date, (vii) the Agent shall
receive evidence reasonably satisfactory to it that any such restoration, repair
or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a ten percent (10%) reduction in occupancy or rental income from the
Mortgaged Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a ten percent (10%) reduction in occupancy or in
rental income from all of the Mortgaged Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred (provided that in no event shall any such
reduction result in a violation of §9.1 on a pro forma basis after giving effect
to such reduction). Any excess Insurance Proceeds shall be paid to the Borrower,
or if a Default or Event of Default has occurred and is continuing, such
proceeds shall be applied to the payment of the Obligations, unless in either
case by the terms of the applicable insurance policy the excess proceeds are
required to be returned to such insurer. Any excess Condemnation Proceeds shall
be applied to the payment of the Obligations. In no event shall the provisions
of this section be construed to extend the Revolving Credit Maturity Date or the
Term Loan Maturity Date, or to limit in any way any right or remedy of the Agent
upon the occurrence of an Event of Default hereunder. If the Mortgaged Property
is sold or the Mortgaged Property is acquired by the Agent, all right, title and
interest of the Borrower and any Guarantor in and to any insurance policies to
the extent that they relate to the Mortgaged Properties and unearned premiums
thereon and in and to the proceeds thereof resulting from loss or damage to the
Mortgaged Property prior to the sale or acquisition shall pass to the Agent or
any other successor in interest to the Borrower or purchaser of the Mortgaged
Property.

(h) The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Mortgaged Property in such amounts and against
such risks and casualties as are customary for properties of similar character
and location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy.

(i) The Borrower and the Guarantors will provide to the Agent for the benefit of
the Lenders Title Policies for all of the Mortgaged Properties of such Person.

 

90



--------------------------------------------------------------------------------

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Mortgaged Properties or
the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Collateral or other property of the
Borrower, the Guarantors or their respective Subsidiaries and all
non-governmental assessments, levies, maintenance and other charges, whether
resulting from covenants, conditions and restrictions or otherwise, water and
sewer rents and charges assessments on any water stock, utility charges and
assessments and owner association dues, fees and levies, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property and the Borrower or applicable Subsidiary Guarantor shall not be
subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP (or if such aggregate amount so contested equals or exceeds
$100,000, then Borrower shall have deposited with Agent as additional Collateral
adequate reserves as reasonably determined by Agent; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, such Guarantor or any such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.
Borrower shall promptly upon the written request of the Agent, deliver to the
Agent copies of the most recent tax bill and invoices with respect to the taxes,
other assessments, levies and charges described in this §7.8 with respect to the
Mortgaged Properties together with and written evidence of payment thereof not
later than ten (10) Business Days prior to the date upon which such amounts are
due and payable unless the same are being contested in accordance with the terms
hereof and the other Loan Documents.

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period. The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.

 

91



--------------------------------------------------------------------------------

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Mortgaged Properties to, comply in all respects with (i) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, except where failure so to comply with either clause (i) or
(v) would not result in the material non-compliance with the items described in
such clauses. If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that the Borrower, any Guarantor or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower, such
Guarantor or such Subsidiary will promptly take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof. The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise Agent in writing in the
event that the Borrower shall determine that any investors in the Borrower are
in violation of such act.

§7.11 Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Management. The Borrower shall not and shall not permit any Subsidiary
Guarantor to enter into any Management Agreement with a third party manager
after the date hereof for any Mortgaged Property without the prior written
consent of the Agent (which shall not be unreasonably withheld), and after such
approval, no such Management Agreement shall be modified in any material respect
or terminated without Agent’s prior written approval, such approval not to be
unreasonably withheld. Agent may condition any approval of a new manager engaged
by Borrower or a Subsidiary with respect to a Mortgaged Property upon the
execution and delivery to Agent of a Subordination of Management Agreement.
Borrower shall not and shall not permit any Guarantor or other Subsidiary to
increase any management fee payable under a Management Agreement after the date
the applicable Real Estate becomes a Mortgaged Property without the prior
written consent of the Agent.

§7.13 Leases of the Property. The Borrower and each Guarantor will give notice
to the Agent of any proposed new Lease that would be with a Major Tenant within
any Mortgaged Property for the lease of space therein and shall provide to the
Agent a copy of the proposed Lease and any and all agreements or documents
related thereto, current financial information for the proposed tenant and any
guarantor of the proposed Lease and such other information as the Agent may
reasonably request (the “Lease Notice”). Neither the Borrower nor any Guarantor
will lease all or any portion of a Mortgaged Property or amend, supplement or
otherwise modify,

 

92



--------------------------------------------------------------------------------

terminate or cancel, or accept the surrender of, or (if Borrower’s or such
Guarantor’s consent is required under the terms of such Lease) consent to the
assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease without the prior written consent of the Agent;
provided, however, with respect to (a) any Lease which is not with a Major
Tenant, the Borrower or any Guarantor may enter into any such Lease, or amend,
supplement or otherwise modify, terminate or cancel, or accept the surrender of,
or consent to the assignment or subletting of, or granting concessions to or
waive the performance of any obligations of any tenant, lessee or licensee
under, any such Lease, in each case in the ordinary course of business
consistent with sound leasing and management practices for similar properties.
The Borrower or Guarantors shall furnish the Agent with executed copies of all
Leases or amendments thereto hereafter made. The Borrower or Guarantors shall
deliver a Payment Direction Letter (as defined in the Cash Collateral Agreement)
to each new tenant of a Lease entered into after the date hereof. To the extent
the Agent’s approval or consent is required pursuant to this §7.13, Agent’s
approval shall be deemed granted in the event the Agent fails to respond to the
Borrower’s request within ten (10) Business Days if (A) Borrower has delivered
to Agent the applicable documents, with the notation “IMMEDIATE RESPONSE
REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN TEN (10) BUSINESS
DAYS FROM RECEIPT SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently displayed
in bold, all caps and fourteen (14) point or larger font in the transmittal
letter requesting approval and (B) Agent does not approve or reject (with a
reasonable explanation) the applicable request within ten (10) Business Days
from the date Agent receives the request as evidenced by a certified mail return
receipt or confirmation by a reputable national overnight delivery service
(e.g., federal express) that the same has been delivered. In the event that any
tenant provides a letter of credit as a security deposit or other credit support
for a Lease, Borrower shall promptly notify Agent in writing and at the request
of Agent shall cause such letter of credit to name Agent as the beneficiary and
to be delivered to Agent, and Borrower shall execute or cause the applicable
Subsidiary Guarantor to execute such other documents relating thereto as Agent
may reasonably require.

§7.14 Business Operations. REIT, the Borrower and their respective Subsidiaries
shall operate their respective businesses in substantially the same manner and
in substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents and contained in that certain Prospectus of REIT dated
September 1, 2011 (the “Prospectus”). Neither REIT nor the Borrower will, and
will not permit any Subsidiary to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Data Center
Assets and Medical Assets.

§7.15 Healthcare Laws and Covenants.

(a) Without limiting the generality of any other provision of this Agreement,
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
Borrower or Subsidiary Guarantors (with respect to its operation of the
Mortgaged Properties), shall be in compliance in all material respects with all
applicable Healthcare Laws and accreditation standards and requirements of the
applicable state department of health or other applicable state regulatory

 

93



--------------------------------------------------------------------------------

agency (each a “State Regulator”), in each case, as are now in effect and which
may be imposed upon Borrower, a Subsidiary Guarantor or an Operator or the
maintenance, use or operation of the Mortgaged Properties or the provision of
services to the occupants of the Mortgaged Properties. Borrower and each
Subsidiary Guarantor have maintained and shall continue to maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws. Borrower and Subsidiary
Guarantors have and will maintain all Primary Licenses, Permits and other
Governmental Approvals necessary under applicable laws to own and/or operate the
Mortgaged Properties, as applicable (including such Governmental Approvals as
are required under such Healthcare Laws).

(b) Borrower represents that no Borrower or Subsidiary Guarantor is (i) a
“covered entity” within the meaning of HIPAA or submits claims or reimbursement
requests to Third Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If Borrower or any Subsidiary Guarantor at any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as defined below); (y) will promptly develop a detailed plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and
(z) will implement those provisions of such HIPAA Compliance Plan in all
material respects necessary to ensure that such Person(s) are or become HIPAA
Compliant. For purposes hereof, “HIPAA Compliant” shall mean that Borrower and
each Subsidiary Guarantor, as applicable (A) are or will be in material
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”), if and to the extent Borrower or any Subsidiary
Guarantor are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect Borrower’s or any Subsidiary Guarantor’s business, operations,
assets, properties or condition (financial or otherwise), in connection with any
actual or potential violation by Borrower or any Subsidiary Guarantor of the
then effective provisions of HIPAA.

(c) Borrower shall not, nor shall Borrower permit any Subsidiary Guarantor to do
(or suffer to be done) any of the following with respect to any Mortgaged
Property:

(i) Transfer any Primary Licenses relating to such Mortgaged Property to any
location other than to another Mortgaged Property;

(ii) Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without Agent’s consent;

 

94



--------------------------------------------------------------------------------

(iii) Transfer all or any part of any Mortgaged Property’s units or beds to
another site or location other than to another Mortgaged Property; or

(iv) Voluntarily transfer or encourage the transfer of any resident of any
Mortgaged Property to any other facility (other than to another Mortgaged
Property), unless such transfer is (A) at the request of the resident, (B) for
reasons relating to the health, required level of medical care or safety of the
resident to be transferred or the residents remaining at the such Mortgaged
Property or (C) as a result of the disruptive behavior of the transferred
resident that is detrimental to the Mortgaged Property.

(d) If and when Borrower or a Subsidiary Guarantor participates in any Medicare
or Medicaid or other Third-Party Payor Programs with respect to the Mortgaged
Properties, the Mortgaged Properties will remain in compliance with all
requirements necessary for participation in Medicare and Medicaid, including the
Medicare and Medicaid Patient Protection Act of 1987, as it may be amended, and
such other Third-Party Payor Programs. If and when an Operator participates in
any Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Mortgaged Properties, where expressly empowered by the applicable Lease,
Borrower or Subsidiary Guarantor, as applicable, shall enforce the express
obligation of such Operator thereunder (if any) to cause its Mortgaged Property
to remain in compliance with all requirements necessary for participation in
Medicare and Medicaid, including the Medicare and Medicaid Patient Protection
Act of 1987, as it may be amended, and such other Third-Party Payor Programs.
Where expressly empowered by the applicable Lease, Borrower or Subsidiary
Guarantor, as applicable, shall enforce the obligations of the Operator
thereunder (if any) to cause its Mortgaged Property to remain in conformance in
all material respects with all insurance, reimbursement and cost reporting
requirements, and, if applicable, have such Operator’s current provider
agreement that is in full force and effect under Medicare and Medicaid.

(e) If Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, Borrower will promptly obtain
and provide to Agent the following information with respect thereto to the
extent such information is actually known to Borrower, or if not known to
Borrower, to the extent that the applicable Operator actually provides the same
to Borrower or Subsidiary Guarantor: (i) number of records requested, (ii) dates
of service, (iii) dollars at risk, (iv) date records submitted,
(v) determinations, findings, results and denials (including number, percentage
and dollar amount of claims denied, (vi) additional remedies proposed or
imposed, (vii) status update, including appeals, and (viii) any other pertinent
information related thereto.

§7.16 Registered Servicemark. Without prior written notice to the Agent, except
with respect to the trademarks, tradenames, servicemarks or logos listed on
Schedule 6.6 hereto or in any Mortgage with respect to any Mortgaged Property
other than the Initial Mortgaged Properties, none of the Mortgaged Properties
shall be owned or operated by the Borrower or any Guarantor under any trademark,
tradename, servicemark or logo. In the event any of the Mortgaged Properties
shall be owned or operated under any tradename, trademark, servicemark or logo,
not listed on Schedule 6.6 hereto or in any Mortgage with respect to any
Mortgaged Property other than the Initial Mortgaged Properties, Borrower or the
applicable Guarantor shall enter into such agreements with Agent in form and
substance reasonably satisfactory to Agent, as

 

95



--------------------------------------------------------------------------------

Agent may reasonably require to grant Agent a perfected first priority security
interest therein and to grant to Agent or any successful bidder at a foreclosure
sale of such Mortgaged Property the right and/or license to continue operating
such Mortgaged Property under such tradename, trademark, servicemark or logo as
determined by Agent.

§7.17 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of REIT or the
Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates of Borrower as permitted by
§8.3.

§7.18 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries (subject to applicable law, the terms of any loan documents under
which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of REIT or
Borrower entered into in the ordinary course of business) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices.

§7.19 Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.

§7.20 Power Generators. Borrower and the Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.

§7.21 Interest Rate Hedge. In the event that Borrower desires to enter into an
Interest Rate Hedge with respect to the Obligations, Borrower shall deliver to
Agent a collateral assignment of such Interest Rate Hedge in form and substance
reasonably satisfactory to Agent (together with resolutions, opinions and other
matters as Agent may reasonably require).

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

96



--------------------------------------------------------------------------------

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c) current liabilities of the Borrower, the Guarantor or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and

(g) subject to the provisions of §9, Indebtedness of REIT and Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;

(h) subject to the provisions of §9, Non-Recourse Indebtedness that is secured
by Real Estate (other than the Mortgaged Properties or interest therein) and
related assets;

(i) subject to the provisions of §9, Secured Debt or Unsecured Debt that is
Recourse Indebtedness, provided that the aggregate amount of such Indebtedness
shall not exceed twenty percent (20%) of Gross Asset Value; and

(j) unsecured Indebtedness of Subsidiaries of Borrower to Borrower; provided
that any such Indebtedness of a Subsidiary of Borrower that is a Guarantor shall
be subordinate to the repayment of the Obligations on terms reasonably
acceptable to Agent.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) and (i) above shall have any of the Mortgaged
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Guarantor as collateral, a borrowing base, unencumbered asset
pool or any similar form of credit support for such Indebtedness, (ii) none of
the Borrower, the Guarantors or their respective Subsidiaries shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (other than Indebtedness to the Lenders arising
under the Loan Documents) with respect to which there is a Lien on any Equity
Interests, right to receive Distributions or

 

97



--------------------------------------------------------------------------------

similar right in any Subsidiary or Unconsolidated Affiliate of such Person; and
(z) no Subsidiary of Borrower which directly or indirectly owns a Mortgaged
Property shall create, incur, assume, guarantee or be or remain liable,
contingently, with respect to any Indebtedness other than Indebtedness to the
Lenders arising under the Loan Documents.

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid would by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
(f) in the case of securities, create or incur or suffer to be created or
incurred any purchase option, call or similar right with respect to such
securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than (I) the Collateral and (II) any direct or indirect interest of the Borrower
and any Subsidiary of the Borrower in any Guarantor, in respect of judgments
permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens consisting of mortgage liens on Real Estate, other than Real Estate
that constitutes a Mortgaged Property, (including the rents, issues and profits
therefrom), or any interest therein (including the rents, issues and profits
therefrom), and related personal property securing Indebtedness which is
permitted by §8.1(h) or (i);

 

98



--------------------------------------------------------------------------------

(iv) encumbrances on properties, other than the Mortgaged Properties, consisting
of easements, tenant leases, rights of way, zoning restrictions, restrictions on
the use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower or any such
Subsidiary is a party, and other non-monetary liens or encumbrances, which do
not individually or in the aggregate have a Material Adverse Effect;

(v) cash deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), purchase contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(vii) Liens of Capitalized Leases;

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations;

(ix) Leases, liens and encumbrances on a Mortgaged Property expressly permitted
under the terms of the Mortgage relating thereto; and

(x) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations.

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (v), (vi), (viii) and
(ix), (y) REIT shall not create or suffer to be created or incurred or to exist
any Lien on any of its properties or assets or those of the general partner of
the Borrower, other than Liens contemplated in §8.2(i)(A), (v) and (vi), and
(z) no Subsidiary of Borrower which indirectly owns a Mortgaged Property shall
create or incur or suffer to be created or incurred any Lien other than a Lien
in favor of the Agent for the benefit of the Lenders under the Loan Documents.

§8.3 Restrictions on Investments. Borrower will not make or permit to exist or
to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
the Guarantor;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

99



--------------------------------------------------------------------------------

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;

(d) commercial paper assigned the highest rating by two or more national credit
rating agencies and maturing not more than ninety (90) days from the date of
creation thereof;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

(g) shares of so-called “money market funds” registered with the SEC under any
mutual fund or other registered investment company that qualifies as a “money
market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000.

(h) Investments in Land Assets;

(i) Investments by Borrower in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates;

(j) Investments in Mortgage Note Receivables secured by properties (excluding
mezzanine loans secured by equity interests in Persons owning properties) that
meet the property type requirements of a Data Center Asset or a Medical Asset.

Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of REIT and its Subsidiaries in the Investments described in
§8.3(h)-(j) exceed fifteen percent (15%) of Gross Asset Value at any time, or
(y) REIT and its Subsidiaries make any Investments other than those outlined in
the Prospectus.

For the purposes of this §8.3, the Investment of REIT or its Subsidiaries in any
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal (without
duplication) the sum of such Person’s pro rata share of any Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Other than with respect to or in connection with any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent. Notwithstanding the

 

100



--------------------------------------------------------------------------------

foregoing, so long as no Default or Event of Default has occurred and is
continuing immediately before and after giving effect thereto, the following
shall be permitted without the consent of the Agent or any Lender: (i) the
merger or consolidation of one or more of the Subsidiaries of the Borrower with
and into the Borrower (it being understood and agreed that in any such event the
Borrower will be the surviving Person), (ii) the merger or consolidation of two
or more Subsidiaries of the Borrower; provided that no such merger or
consolidation shall involve any Subsidiary that is a Guarantor unless such
Guarantor will be the surviving Person, and (iii) the liquidation or dissolution
of any Subsidiary of the Borrower that does not own any assets so long as such
Subsidiary is not a Guarantor (or if such Subsidiary is a Guarantor, so long as
Borrower and such Subsidiary comply with the provisions of §5.7).

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower nor any Guarantor
will, nor will any of them permit any of their respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of operating Data Center Assets and Medical Assets as
permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except with respect to any Real Estate that is not a
Mortgaged Property where any such use, generation, conduct or other activity has
not had and could not reasonably be expected to have a Material Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to determine whether such Hazardous Substances are or
ever were Released or disposed of on any Real Estate in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any Real
Estate (including

 

101



--------------------------------------------------------------------------------

without limitation any such Release or disposal occurring prior to the
acquisition or leasing of such Real Estate by the Borrower, any such Guarantor
or any such Subsidiary), the Borrower shall, after obtaining knowledge thereof,
cause the prompt containment and removal of such Hazardous Substances and
remediation of the Real Estate in full compliance with all applicable
Environmental Laws; provided, that the Borrower, the Guarantors and their
respective Subsidiaries shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii), and in compliance with this §8.6 as it
relates to matters addressed by this clause (ii), so long as it or a responsible
third party with sufficient financial resources is taking reasonable action to
remediate or manage any event of noncompliance in accordance with applicable law
to the reasonable satisfaction of the Agent and no legal or administrative
action shall have been commenced or filed by any enforcement agency to require
remediation, containment, mitigation or other action. The Agent may engage its
own Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

(iii) At any time during the continuance of an Event of Default hereunder the
Agent may at its election (and will at the request of the Majority Lenders)
obtain such environmental assessments of any or all of the Real Estate prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Real Estate and (ii) whether the use
and operation of any such Real Estate complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any Real
Estate, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of Agent obtain and deliver to Agent such environmental
assessments of such Real Estate prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Real Estate and (ii) whether the use and operation of such Real Estate comply
with all Environmental Laws to the extent required by the Loan Documents.
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a complete determination of the compliance of such Real Estate and the use
and operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

§8.7 Distributions.

(a) The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners, if such Distribution by Borrower or REIT:

 

102



--------------------------------------------------------------------------------

(i) for the period from the date of this Agreement through and including
June 30, 2014, is in excess of a daily rate of $0.001917808 per share of the
REIT (which equates to $0.70 per annum per share of the REIT on an annualized
basis); and

(ii) thereafter is in excess, when added to the amount of all other
Distributions paid in any period of four (4) consecutive calendar quarters, of
ninety-five percent (95%) of such Person’s Funds from Operations for such
period.

(b) If a Default or Event of Default shall have occurred and be continuing, the
Borrower shall make no Distributions, and REIT shall not pay any Distribution to
its partners, members or other owners, other than Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial or
accounting officer of REIT containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

(c) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a) or (b) shall have occurred, an Event of Default as to Borrower or REIT
under §12.1 (g), (h) or (i) shall have occurred, or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. The Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction.
Except with respect to any of the Excluded Properties, neither the Borrower, any
Guarantor nor any Subsidiary thereof shall sell, transfer or otherwise dispose
of any Real Estate in one transaction or a series of transactions during any
four (4) consecutive fiscal quarters in excess of an amount equal to thirty
percent (30%) of Gross Asset Value as at the beginning of such four (4) quarter
period, except as the result of a condemnation or casualty, without the prior
written consent of Agent and the Majority Lenders.

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) during the
existence of any Default or Event of Default, prepay, redeem, defease, purchase
or otherwise retire (except for regularly scheduled installments of principal)
the principal amount, in whole or in part, of any Indebtedness other than the
Obligations; provided, that the foregoing shall not prohibit (x) the prepayment
of Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1; and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or proceeds resulting from a casualty
or condemnation relating to such Real Estate (and such insurance or condemnation
proceeds are not otherwise required by the terms of any applicable loan
documents to be applied to the restoration or rebuilding of such Real Estate);
or (b) modify any document evidencing any Indebtedness (other than the
Obligations) to accelerate the maturity date or required payments of principal
of such Indebtedness during the existence of an Event of Default.

 

103



--------------------------------------------------------------------------------

§8.10 Zoning and Contract Changes and Compliance. Except with the Agent’s prior
written consent, neither the Borrower nor any Guarantor shall (i) initiate or
consent to any zoning reclassification of any of its Mortgaged Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
Mortgaged Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation or (ii) initiate any change in any laws, requirements of
governmental authorities or obligations created by private contracts and Leases
which now or hereafter may materially adversely affect the ownership, occupancy,
use or operation of any Mortgaged Property.

§8.11 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §7.20 and §8.1.

§8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Guarantor or Subsidiary of any of them to, permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (but not including any
Subsidiary of REIT, the Borrower or any other Guarantor), except
(i) transactions in connection with Management Agreements or other property
management agreements relating to Real Estate other than the Mortgaged
Properties, (ii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

§8.13 Equity Pledges. Except for Liens permitted under §8.2(i)(A), (ii), (v),
(vi) and (viii), neither REIT nor Borrower will create or incur or suffer to be
created or incurred any Lien on any of its direct or indirect legal, equitable
or beneficial interest in the Borrower or any Subsidiary of Borrower, including,
without limitation, any Distributions or rights to Distributions on account
thereof (provided that the foregoing shall not be deemed to prohibit a
Subsidiary that owns Real Estate to have Liens permitted pursuant to §8.2(iii)).

§8.14 Leasing Activities. None of Borrower, Guarantors or any Affiliate of
Borrower or Guarantors shall prompt, direct, cause or otherwise encourage any
tenant or licensee at any Mortgaged Property to relocate to space or acquire
other rights at or in connection with other buildings owned by Borrower, a
Guarantor or any Affiliate adjacent to the Mortgaged Property, or condominium
units within the same development, without the prior written consent of Agent.

§8.15 Fees. Borrower shall not pay, and shall not permit any Guarantor to pay,
any management fees or other payments under any Management Agreement for any
Mortgaged Property to Borrower, any other manager that is an Affiliate of
Borrower or any other manager, or any advisory fees or other payments to
Advisor, in the event that a Default or an Event of Default shall have occurred
and be continuing.

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

104



--------------------------------------------------------------------------------

§9.1 Borrowing Base. The Borrower shall not at any time permit the outstanding
principal balance of the Loans and the Letter of Credit Liabilities to be
greater than the Borrowing Base Availability; provided, however, that upon a
violation of this §9.1 by Borrower, no Event of Default shall exist hereunder in
the event Borrower cures such Default within fifteen (15) calendar days of the
occurrence of such event.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. The Borrower will not
at any time permit the ratio of Consolidated Total Indebtedness to Gross Asset
(expressed as a percentage) to exceed the following:

 

Fiscal Quarter ending

on or before

   Percentage  

September 30, 2013

     60.0 % 

Thereafter

     55.0 % 

§9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters annualized to Adjusted
Consolidated Fixed Charges for the most recently ended two (2) calendar quarters
annualized, to be less than the following:

 

Period

   Ratio  

October 1, 2012 through and including September 30, 2013

     1.50:1.00   

October 1, 2013 and thereafter

     1.75:1.00   

§9.4 Minimum Consolidated Tangible Net Worth.

(a) The Borrower will not at any time permit Consolidated Tangible Net Worth to
be less than the sum of (i) $70,000,000.00, plus (ii) seventy-five percent
(75%) of the sum of any additional Net Offering Proceeds after the date of this
Agreement.

(b) If at any time after March 29, 2013 Consolidated Tangible Net Worth is less
than $75,000,000, then the Lenders shall no longer have any obligation under
this Agreement or any of the other Loan Documents to make any Loans or issue any
Letters of Credit, and the Revolving Credit Maturity Date and the Term Loan
Maturity Date will be deemed to be September 30, 2013 unless all of the Lenders
otherwise agree in writing.

§9.5 Liquidity. The Borrower will not at any time permit its Liquidity to be
less than or equal to $2,500,000.00 from the Closing Date to and including
March 30, 2013, and less than or equal to $5,000,000.00 at any time thereafter.

§9.6 Equity Raise. Beginning with the calendar quarter ending December 31, 2012,
and continuing each calendar quarter thereafter, Borrower shall raise not less
than $15,000,000 of Net Offering Proceeds from sales of Equity Interests in REIT
by the end of such calendar quarter.

 

105



--------------------------------------------------------------------------------

§9.7 Remaining Lease Term. At all times each Mortgaged Property shall separately
maintain an initial lease term (if multi-tenant, then taking into account all
Leases, a weighted average lease term) of Data Center Leases or Medical Property
Leases of not less than five (5) years remaining.

§9.8 EBITDAR/Rent Ratio. At all times the tenants of each Medical Property shall
have a ratio of (a) EBITDAR to (b) all base rent and additional rent due and
payable by a tenant under any lease of a building and/or real estate, each
during previous twelve (12) calendar months, of not less than 1.00 to 1.00 for
any Medical Property.

§9.9 Minimum Debt Yield. The Borrower will not at any time permit the Borrower
Debt Yield to be less than or equal to fourteen percent (14.0%).

§9.10 Minimum Borrowing Base Debt Service Coverage Ratio. The Borrower will not
at any time permit the Borrowing Base Debt Service Coverage Ratio to be less
than or equal to 2.00 to 1.00.

§9.11 Minimum Property Requirement. As of the Closing Date and continuing until
December 30, 2013, the Borrowing Base shall consist of not less than three
(3) Mortgaged Properties. Beginning on December 31, 2013, and continuing
thereafter, the Borrowing Base shall consist of not less than five (5) Mortgaged
Properties with an aggregate Appraised Value of not less than $100,000,000.00.

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Subsidiary Guarantor that owns a Mortgaged Property) in
which such Mortgaged Property is located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

 

106



--------------------------------------------------------------------------------

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from the Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests, Letter of Credit Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as mortgagee and/or additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

§10.8 Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Borrower and each Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.11 Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Mortgaged Property included in the Borrowing
Base as of the Closing Date shall have been delivered to the Agent at the
Borrower’s expense and shall be in form and substance reasonably satisfactory to
the Agent.

§10.12 Compliance Certificate and Borrowing Base Certificate. The Agent shall
have received a Compliance Certificate and a Borrowing Base Certificate dated as
of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent calendar quarter for which
REIT has provided financial statements under §6.4 adjusted in the best good
faith estimate of REIT as of the Closing Date.

 

107



--------------------------------------------------------------------------------

§10.13 Appraisals. The Agent shall have received Appraisals of each of the
Mortgaged Properties in form and substance reasonably satisfactory to the Agent,
and the Agent shall have determined an Appraised Value for such Mortgaged
Properties such that the Total Commitment does not exceed fifty-five percent
(55%) of the Appraised Value (determined on an as-is basis).

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.16 Subordination of Management Agreement. The Agent shall have received an
executed counterpart of a Subordination of Management Agreement with respect to
each Management Agreement.

§10.17 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit I
hereto fully completed, as applicable.

 

108



--------------------------------------------------------------------------------

§11.4 Endorsement to Title Policy. At such times as Agent shall determine in its
discretion prior to each funding, to the extent available under applicable law,
a “date down” endorsement to each Title Policy indicating no change in the state
of title and containing no survey exceptions not approved by the Agent, which
endorsement shall, expressly or by virtue of a proper “revolving credit” clause
or endorsement in each Title Policy, increase the coverage of each Title Policy
to the aggregate amount of all Loans advanced and outstanding and Letters of
Credit issued and outstanding (provided that the amount of coverage under an
individual Title Policy for an individual Mortgaged Property need not equal the
aggregate amount of all Loans), or if such endorsement is not available, such
other evidence and assurances as the Agent may reasonably require (which
evidence may include, without limitation, an affidavit from the Borrower stating
that there have been no changes in title from the date of the last effective
date of the Title Policy).

§11.5 Future Advances Tax Payment. As a condition precedent to any Lender’s
obligations to make any Loans available to the Borrower hereunder, the Borrower
will pay to the Agent any mortgage, recording, intangible, documentary stamp or
other similar taxes and charges which the Agent reasonably determines to be
payable as a result of such Loan to any state or any county or municipality
thereof in which any of the Mortgaged Properties are located, and deliver to the
Agent such affidavits or other information which the Agent reasonably determines
to be necessary in connection with such payment in order to insure that the
Mortgages on Mortgaged Property located in such state secure the Borrower’s
obligation with respect to the Loans then being requested by the Borrower. The
provisions of this §11.5 shall not limit the Borrower’s obligations under other
provisions of the Loan Documents, including without limitation §15 hereof.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for fifteen (15) calendar days after written notice
thereof shall have been given to the Borrower by the Agent;

 

109



--------------------------------------------------------------------------------

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(g) the Borrower, any Guarantor or any of their Subsidiaries shall fail pay when
due (including, without limitation, at maturity), or within any applicable
period of grace, any principal, interest or other amount on account any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract) for such period of
time as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require the termination or other settlement of such
obligation; provided that the events described in §12.1(g) shall not constitute
an Event of Default unless such failure to perform, together with other failures
to perform as described in §12.1(g), involve Non-Recourse Indebtedness in excess
of $20,000,000 individually or in excess of $30,000,000.00 in the aggregate;

(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any Guarantor or any of
their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

 

110



--------------------------------------------------------------------------------

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than fifteen (15) days during any calendar year, whether or not
consecutive, one or more uninsured or unbonded final judgments against (x) the
Borrower or any Guarantor that, either individually or in the aggregate, exceed
$5,000,000.00 in any calendar year or (y) any Subsidiary of the Borrower that is
not a Subsidiary Guarantor that, either individually or in the aggregate, exceed
$5,000,000.00 in any calendar year;

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000.00 and (x) such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall have
been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Majority Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;

 

111



--------------------------------------------------------------------------------

(p) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(q) the Borrower or any Subsidiary Guarantor abandons all or a portion (other
than de minimis portion) of the Mortgaged Property;

(r) any Mortgaged Property shall be taken on execution or other process of law
(other than by eminent domain) in any action against Borrower or any Subsidiary
Guarantor;

(s) the holder of any lien or security interest on the Mortgaged Property
(without implying the consent of the Agent or the Lenders to the existence or
creation of any such lien or security interest) whether superior or subordinate
to the Mortgage or any of the other Loan Documents, declares a default and such
default is not cured within the applicable grace or cure period set forth in the
applicable document (subject, to the extent applicable, to Borrower’s right to
contest pursuant to §7.8) or such holder institutes foreclosure or other
proceedings for the enforcement of its remedies thereunder;

(t) the Mortgaged Property, or any part thereof, is subjected to actual or
threatened waste or to removal, demolition or material alteration so that the
value of the Mortgaged Property is materially diminished thereby, and the Agent
in good faith determines that the Lenders are not adequately protected from any
loss, damage or risk associated therewith;

(u) the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants set forth in §8.6 hereof; provided, however,
no Event of Default shall occur hereunder as a result of such failure if such
failure relates solely to a parcel or parcels of Real Estate that are not a
Mortgaged Property whose book value, either individually or in the aggregate,
does not exceed $10,000,000.00;

(v) REIT shall fail to comply at any time with all requirements and applicable
laws and regulations necessary to maintain REIT Status and shall continue to
receive REIT Status;

(w) REIT shall fail to comply with any SEC reporting requirements;

(x) any Change of Control shall occur; or

(y) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of

 

112



--------------------------------------------------------------------------------

presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent, Borrower hereby expressly waiving any right to notice of intent to
accelerate and notice of acceleration. Upon demand by Agent or the Majority
Revolving Credit Lenders in their absolute and sole discretion after the
occurrence and during the continuance of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Revolving Credit Loan
have been satisfied, the Lenders will cause a Revolving Credit Loan to be made
in the undrawn amount of all Letters of Credit. The proceeds of any such
Revolving Credit Loan will be pledged to and held by Agent as security for any
amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations. In the alternative, if demanded by Agent in
its absolute and sole discretion after the occurrence and during the continuance
of an Event of Default, the Borrower will deposit into the Collateral Account
and pledge to Agent cash in an amount equal to the amount of all undrawn Letters
of Credit. Such amounts will be pledged to and held by Agent for the benefit of
the Lenders as security for any amounts that become payable under the Letters of
Credit and all other Obligations and Hedge Obligations. Upon any draws under
Letters of Credit, at Agent’s sole discretion, Agent may apply any such amounts
to the repayment of amounts drawn thereunder and upon the expiration of the
Letters of Credit any remaining amounts will be applied to the payment of all
other Obligations and Hedge Obligations or if there are no outstanding
Obligations and Hedge Obligations and the Lenders have no further obligation to
make Revolving Credit Loans or issue Letters of Credit or if such excess no
longer exists, such proceeds deposited by the Borrower will be released to the
Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees due under the Loan Documents, within five (5) Business Days
after written notice thereof shall have been given to Borrower by the Agent),
provided, however, that Borrower shall not be entitled to receive more than two
(2) grace or cure periods in the aggregate pursuant to this clause (i) in any
period of 365 days ending on the date of any such occurrence of Default, and
provided further, that no such cure period shall apply to any payments due upon
the maturity of the Notes, and (ii) no Event of Default shall exist hereunder
upon the occurrence of any failure described in §12.1(d) in the event that the
Borrower cures (or causes to be cured) such Default within thirty (30) days
following receipt of written notice of such default, provided that the
provisions of this clause (ii) shall not pertain to defaults consisting of a
failure to provide insurance as required by §7.7 with respect to any Mortgaged
Property, to any default (whether of Borrower, Guarantor or any Subsidiary
thereof) consisting of a failure to comply with §7.4(c), §7.14, §7.19, §8.1,
§8.2, §8.4, §8.7, §8.8 or to any Default excluded from any provision of cure of
defaults contained in any other of the Loan Documents.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority Revolving Credit Lenders, shall by notice to the Borrower
terminate the obligation to make Revolving Credit Loans to and issue Letters of
Credit for the Borrower. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

113



--------------------------------------------------------------------------------

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Majority Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

114



--------------------------------------------------------------------------------

(b) Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2; (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Majority Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

 

115



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Majority Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such

 

116



--------------------------------------------------------------------------------

payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Majority Lenders,
Majority Revolving Credit Lenders or Required Lenders, as applicable. The Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

117



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that

 

118



--------------------------------------------------------------------------------

the Agent shall refrain from making any distribution of any amount received by
it as provided in this §14.5(b), the Agent shall endeavor to hold such amounts
in an interest bearing account and at such time as such amounts may be
distributed to the Lenders, the Agent shall distribute to each Lender, based on
their respective Commitment Percentages, its pro rata share of the interest or
other earnings from such deposited amount.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender. Upon any such resignation,
the Majority Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000.00. Unless a Default
or Event of Default shall have occurred and be continuing, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within ten (10) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A2”
or its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Subject to Borrower’s
approval rights, if any, stated above, upon the acceptance of any appointment as
Agent and, if applicable, Issuing Lender and Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable,

 

119



--------------------------------------------------------------------------------

Issuing Lender and Swing Loan Lender, and the retiring Agent and, if applicable,
Issuing Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender. After any retiring Agent’s resignation, the provisions of this Agreement
and the other Loan Documents shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent,
Issuing Lender and Swing Loan Lender. If the resigning Agent shall also resign
as the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Majority Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors or out
of the Collateral within such period. The Majority Lenders may direct the Agent
in writing as to the method and the extent of any such exercise, the Lenders
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions, except to
the extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable under the
UCC as enacted in any applicable jurisdiction. Prior to any foreclosure upon any
Mortgaged Property, the Majority Lenders shall use good faith efforts to approve
and document a plan for the management and disposition of such Mortgaged
Property.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of

 

120



--------------------------------------------------------------------------------

all Lenders. Any votes with respect to such claims or otherwise with respect to
such proceedings shall be subject to the vote of the Majority Lenders or all of
the Lenders as required by this Agreement. Each Lender irrevocably waives its
right to file or pursue a separate proof of claim in any such proceedings unless
Agent fails to file such claim within thirty (30) days after receipt of written
notice from the Lenders requesting that Agent file such proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrower, (a) Borrower and Guarantors will
enter into leases or rental agreements covering Mortgaged Properties that may
require the execution of a Subordination, Attornment and Non-Disturbance
Agreement in favor of the tenant thereunder, (b) a Mortgaged Property may be
subject to a Taking, (c) Borrower or a Guarantor may desire to enter into
easements or other agreements affecting the Mortgaged Properties, or take other
actions or enter into other agreements in the ordinary course of business
(including, without limitation, Leases) which similarly require the consent,
approval or agreement of the Agent. In connection with the foregoing, the
Lenders hereby expressly authorize the Agent to (w) execute and deliver to the
Borrower and the Guarantors Subordination, Attornment and Non-Disturbance
Agreements with any tenant under a Lease upon such terms as Agent in its good
faith judgment determines are appropriate (Agent in the exercise of its good
faith judgment may agree to allow some or all of the casualty, condemnation,
restoration or other provisions of the applicable Lease to control over the
applicable provisions of the Loan Documents), (x) execute releases of liens in
connection with any Taking, (y) execute consents or subordinations in form and
substance satisfactory to Agent in connection with any easements or agreements
affecting the Mortgaged Property, or (z) execute consents, approvals, or other
agreements in form and substance satisfactory to the Agent in connection with
such other actions or agreements as may be necessary in the ordinary course of
Borrower’s business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Majority
Lenders, the Majority Revolving Credit Lenders or Required Lenders is required
or permitted under this Agreement, each Lender agrees to give the Agent, within
ten (10) Business Days of receipt of the request for action from Agent
(accompanied by an explanation for the request) together with all reasonably
requested information related thereto (or such lesser period of time required by
the terms of the Loan Documents), notice in writing of approval or disapproval
(collectively “Directions”) in

 

121



--------------------------------------------------------------------------------

respect of any action requested or proposed in writing pursuant to the terms
hereof. To the extent that any Lender does not approve any recommendation of
Agent, such Lender shall in such notice to Agent describe the actions that would
be acceptable to such Lender. If consent is required for the requested action,
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action. In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent, then for the purposes of this paragraph each Lender shall be
required to respond to a request for Directions within five (5) Business Days of
receipt of such request. Agent and each Lender shall be entitled to assume that
any officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Agent and such other Lenders have otherwise been notified in
writing.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower or
any Guarantor, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower.

§14.16 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.1, §12.5, §12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) title insurance premiums, engineer’s fees, all environmental reviews and the
reasonable fees, expenses and disbursements of the counsel to the Agent and
Arranger and any

 

122



--------------------------------------------------------------------------------

local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent and Arranger incurred in connection with the syndication
and/or participation (by KeyBank) of the Loans, (e) all other reasonable out of
pocket fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
Mortgaged Properties or other Collateral, the review of leases and
Subordination, Attornment and Non-Disturbance Agreements, the making of each
advance hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs, and fees and costs of appraisers, engineers, investment bankers
or other experts retained by the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or the Guarantors or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s, or any of the Lenders’ relationship with the
Borrower or the Guarantors in respect of the Loan and the Loan Documents
(provided that any attorneys fees and costs pursuant to this clause (f)(ii)
shall be limited to those incurred by the Agent and one other counsel with
respect to the Lenders as a group), (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by KeyBank in connection with
the execution and delivery of this Agreement and the other Loan Documents
(without duplication of any of the items listed above), and (i) all expenses
relating to the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. Borrower shall promptly pay any intangible or documentary taxes due in
connection with the execution and delivery of the Loan Documents, and shall
provide evidence thereof to Agent. The covenants of this §15 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent, Attorney and Affiliate
thereof and Person who controls the Agent, or any Lender or the Arranger against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Mortgaged Properties,
other Real Estate or the Loans, (b) any condition of the Mortgaged Properties or
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or

 

123



--------------------------------------------------------------------------------

alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Mortgaged Properties,
(g) with respect to the Borrower, the Guarantors and their respective
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) any use of Intralinks, SyndTrak or any other system for the dissemination
and sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, any Guarantor or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default

 

124



--------------------------------------------------------------------------------

exists hereunder, the Borrower shall have each given its prior written consent
to such assignment, which consent shall not be unreasonably withheld or delayed,
and if the Borrower does not respond to any such request for consent within five
(5) Business Days, Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment in the event an
interest in the Revolving Credit Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit L attached hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth as of the date of such assignment
of not less than $100,000,000.00 (unless otherwise approved by Agent and, so
long as no Default or Event of Default exists hereunder, the Borrower), and
(f) such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and/or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender. In connection with any assignment of rights and obligations
of any Defaulting Lender, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

125



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9, §4.10 and
§13, (c) such participation shall not entitle the participant to the right to
approve waivers, amendments or modifications, (d) such participant shall have no
direct rights against the Borrower, (e) such sale is effected in accordance with
all applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date and/or Term Loan
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor or any material Collateral (except as otherwise
permitted under this Agreement). Any Lender which sells a participation shall
promptly notify the Agent of such sale and the identity of the purchaser of such
interest.

 

126



--------------------------------------------------------------------------------

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such Lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. The Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from the Borrower or
any Guarantor that has been identified in writing as confidential by any of
them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such

 

127



--------------------------------------------------------------------------------

information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower or the
Guarantors, or is disclosed with the prior approval of the Borrower. Nothing
herein shall prohibit the disclosure of non-public information to the extent
necessary to enforce the Loan Documents.

§18.8 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby and is approved by the Majority
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit L and
such Non-Consenting Lender’s original Note. The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

§18.9 Amendments to Loan Documents. Upon any such assignment, the Borrower and
the Guarantors shall, upon the request of the Agent, enter into such documents
as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment.

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of

 

128



--------------------------------------------------------------------------------

foreclosure proceedings, must be in writing and shall be deemed to have been
properly given or served by personal delivery or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, or as expressly permitted herein, by
telegraph, telecopy, telefax or telex, and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Telecopy No.: (770) 510-2195

and

McKenna Long & Aldridge LLP

Suite 5300 303

Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

Carter/Validus Operating Partnership, LP

4211 W. Boy Scout Blvd.

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

Telecopy No.: (813) 287-0397

With a copy to:

GrayRobinson, P.A.

201 North Franklin Street

Suite 200

P.O. Box 3324 (33601-3324)

Tampa, Florida 33602

Attn: Stephen Kussner

Telecopy No.: (813) 273-5145

 

129



--------------------------------------------------------------------------------

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE

 

130



--------------------------------------------------------------------------------

AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE BORROWER
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 19 HEREOF.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN

 

131



--------------------------------------------------------------------------------

DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT IT HAS HAD
AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of the
Required Lenders, a modification or waiver of definition of Borrowing Base
Availability or any of the covenants set forth in, §8.7, §9.1, §9.2, §9.3, §9.4,
§9.5, §9.6, §9.7, §9.8, §9.9, §9.10 or §9.11. Notwithstanding the foregoing,
none of the following may occur without the written consent of each Lender
directly affected thereby: (a) a reduction in the rate of interest on the Notes
(other than a reduction or waiver of default interest); (b) an increase in the
amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Revolving Credit Maturity Date or Term Loan Maturity Date (except as provided in
§2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Guarantor or any
Collateral except as otherwise provided in this Agreement; (i) an amendment of
the definition of Majority Lenders, Majority Revolving Credit Lenders or
Required Lenders or of any requirement for consent by all of the Lenders;
(j) any modification to require a Lender to fund a pro rata share of a request
for an advance of the Revolving Credit Loan made by the Borrower other than
based on its Commitment Percentage; (k) an amendment to this §27; or (l) an
amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Required Lenders, Majority
Revolving Credit Lenders or the Majority Lenders to require a lesser number of
Lenders to approve such action. The provisions

 

132



--------------------------------------------------------------------------------

of §14 may not be amended without the written consent of the Agent. There shall
be no amendment, modification or waiver of any provision in the Loan Documents
with respect to Swing Loans without the consent of the Swing Loan Lender, nor
any amendment, modification or waiver of any provision in the Loan Documents
with respect to Letters of Credit without the consent of the Issuing Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that the Commitment of
any Defaulting Lender may not be increased without the consent of such Lender.
The Borrower agrees to enter into such modifications or amendments of this
Agreement or the other Loan Documents as reasonably may be requested by KeyBank
and the Arranger in connection with the syndication of the Loan, provided that
no such amendment or modification materially affects or increases any of the
obligations of the Borrower hereunder. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

133



--------------------------------------------------------------------------------

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

[remainder of page intentionally left blank]

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By: /s/ John E. Carter                                

 

Name: John E. Carter

 

Title: Chief Executive Officer and President

(SEAL)

[Signatures Continued on Next Page]

 

135



--------------------------------------------------------------------------------

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:

 

/s/ Virgil L. Hogan

Name: Virgil L. Hogan

Title:   Vice President

 

136



--------------------------------------------------------------------------------

SYNOVUS BANK

By:

 

/s/ David W. Bowman

Name: David W. Bowman

Title:   Senior Vice President

 

137



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK

By:

 

/s/ Robert N. Delph

Name: Robert N. Delph

Title:   Executive Vice President

 

138



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$                    

               , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
            (“Payee”), or order, in accordance with the terms of that certain
First Amended and Restated Credit Agreement, dated as of November 19, 2012, as
from time to time in effect, by and among Maker, KeyBank National Association,
for itself and as Agent, and such other Lenders as may be from time to time
named therein (the “Credit Agreement”), to the extent not sooner paid, on or
before the Revolving Credit Maturity Date, the principal sum of
            ($            ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Revolving Credit Loan with daily interest from
the date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note and certain other Notes being executed contemporaneously herewith is
delivered in amendment and restatement of the “Revolving Credit Notes” as such
term is defined in the Original Credit Agreement.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,
LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By:                                                                       
                 

 

Name:                                                                      
             

 

Title:                                                                      
               

(SEAL)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED AND RESTATED SWING LOAN NOTE

 

$    ,000,000.00

               , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
            (“Payee”), or order, in accordance with the terms of that certain
First Amended and Restated Credit Agreement, dated as of November 19, 2012, as
from time to time in effect, by and among Maker, KeyBank National Association,
for itself and as Agent, and such other Lenders as may be from time to time
named therein (the “Credit Agreement”), to the extent not sooner paid, on or
before the Revolving Credit Maturity Date, the principal sum of
            Million and No/100 Dollars ($        ,000,000.00), or such amount as
may be advanced by the Payee under the Credit Agreement as a Swing Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the “Swing Loan Note” as
such term is defined in the Original Credit Agreement.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,
LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By:                                                                       
                 

 

Name:                                                                      
             

 

Title:                                                                      
               

(SEAL)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM LOAN NOTE

 

$    ,000,000.00

               , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
            (“Payee”), or order, in accordance with the terms of that certain
First Amended and Restated Credit Agreement, dated as of November 19, 2012, as
from time to time in effect, by and among Maker, KeyBank National Association,
for itself and as Agent, and such other Lenders as may be from time to time
named therein (the “Credit Agreement”), to the extent not sooner paid, on or
before the Term Loan Maturity Date, the principal sum of             Million and
No/100 Dollars ($    ,000,000.00), or such amount as may be advanced by the
Payee under the Credit Agreement as a Term Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,
LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By:                                                               
                        

 

Name:                                                              
                   

 

Title:                                                              
                      

(SEAL)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[INTENTIONALLY OMITTED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
20    , by             , a             (“Joining Party”), and delivered to
KeyBank National Association, as Agent, pursuant to §5.5 of the First Amended
and Restated Credit Agreement dated as of November 19, 2012, as from time to
time in effect (the “Credit Agreement”), by and among Carter/Validus Operating
Partnership, LP (the “Borrower”), KeyBank National Association, for itself and
as Agent, and the other Lenders from time to time party thereto. Terms used but
not defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty, the Cash
Collateral Agreement, the Indemnity Agreement and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Cash Collateral Agreement, the Indemnity Agreement, and the other
Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Guaranty, the Cash Collateral Agreement, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

 

E-1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Cash Collateral Agreement, the Contribution Agreement
and the Indemnity Agreement heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty, the Cash Collateral Agreement, the
Contribution Agreement and the Indemnity Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 201    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

                                                                
                                   , a

                                                                
                                    

By:                                                                       
                          

Name:                                                                      
                     

Title:                                                                      
                       

[SEAL]

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:                                                                       
                    

Its:                                                                      
                      

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Shelly West

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the First Amended and Restated Credit
Agreement dated as of November 19, 2012 (as the same may hereafter be amended,
the “Credit Agreement”), by and among Carter/Validus Operating Partnership, LP
(the “Borrower”), KeyBank National Association for itself and as Agent, and the
other Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

1. Revolving Credit Loan. The undersigned Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for Revolving Credit LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following conversion:            ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. The undersigned chief executive officer, president, chief
financial officer or chief accounting officer of Borrower certifies on behalf of
Borrower (and not in his individual capacity) that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Mortgaged Property.

 

H-1



--------------------------------------------------------------------------------

4. Representations True. The undersigned chief executive officer, president,
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that each of the representations and warranties made by or on behalf
of the Borrower, the Guarantors or their respective Subsidiaries, contained in
the Credit Agreement, in the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement was
true in all material respects as of the date on which it was made and, is true
in all material respects as of the date hereof and shall also be true at and as
of the Drawdown Date for the Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

5. Other Conditions. The undersigned chief executive officer, president, chief
financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied or waived in writing.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
            day of             , 201    .

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By:                                                                       
                   

 

Name:                                                                      
              

 

Title:                                                                      
                 

  (SEAL)

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

 

 

Re:

Letter of Credit Request under First Amended and Restated Credit Agreement dated
as of November 19, 2012

Ladies and Gentlemen:

Pursuant to §2.10 of the First Amended and Restated Credit Agreement dated as of
November 19, 2012, by and among you, certain other Lenders and Carter/Validus
Operating Partnership, LP (the “Borrower”), as amended from time to time (the
“Credit Agreement”), we hereby request that you issue a Letter of Credit as
follows:

 

 

(i)

Name and address of beneficiary:

 

 

(ii)

Face amount: $

 

 

(iii)

Proposed Issuance Date:

 

 

(iv)

Proposed Expiration Date:

 

 

(v)

Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

 

 

(vi)

Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies on behalf of the Borrower
(and not in his individual capacity) that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Borrowing Base
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Mortgaged Property.

 

I-1



--------------------------------------------------------------------------------

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies, represents and agrees on
behalf of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

Very truly yours,

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its general partner

 

By:                                                                       
                   

 

Name:                                                                      
              

 

Title:                                                                      
                 

  (SEAL)

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWING BASE CERTIFICATE

BORROWING BASE WORKSHEET

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Daniel Stegemoeller

Ladies and Gentlemen:

Reference is made to the First Amended and Restated Credit Agreement dated as of
November 19, 2012 (as the same may hereafter be amended, the “Credit Agreement”)
by and among Carter/Validus Operating Partnership, LP (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the REIT is furnishing to you herewith (or has
most recently furnished to you) the consolidated financial statements of the
REIT for the fiscal period ended             (the “Balance Sheet Date”). Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of the REIT at the date thereof and
the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of 5.3(c), 5.4(b),
§7.4(c), §10.12 or §11.3 of the Credit Agreement. If this certificate is
provided under a provision other than §7.4(c), the calculations provided below
are made using the consolidated financial statements of the REIT as of the
Balance Sheet Date adjusted in the best good faith estimate of the REIT to give
effect to the making of a Loan, issuance of a Letter of Credit, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of the REIT of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer or chief accounting officer
of the REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
            day of             , 201    .

 

CARTER VALIDUS OPERATING PARTNERSHIP, INC., a Maryland corporation

By:                                                                       
                                

Name:                                                                      
                           

Title:                                                                      
                              

 

K-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

K-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE*

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated             ,
by and between             (“Assignor”), and             (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain First Amended and Restated Credit
Agreement, dated November 19, 2012, as, by and among CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”), the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (as amended from time to time, the “Credit
Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its [Revolving Credit] [Term Loan] Note in the
amount of $            representing a $            [Revolving Credit] [Term
Loan] Commitment, and a             percent (            %) [Revolving Credit]
[Term Loan] Commitment Percentage, and a corresponding interest in and to all of
the other rights and obligations under the Credit Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
[Revolving Credit] [Term] Loans with respect to the Assigned Interests and the
right to receive interest and principal on and all other fees and amounts with
respect to the Assigned Interests, all from and after the Assignment Date, all
as if Assignee were an original Lender under and signatory to the Credit
Agreement having a [Revolving Credit] [Term Loan] Commitment Percentage equal to
the amount of the respective Assigned Interests.

 

L-1



--------------------------------------------------------------------------------

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make [Revolving Credit] [Term] Loans to the
Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Credit Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan] Note is
$            and the aggregate outstanding principal balance of the [Revolving
Credit] [Term] Loans made by it equals $            , and (iii) that it has
forwarded to the Agent the [Revolving Credit] [Term Loan] Note held by Assignor.
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of the Collateral or
any assets of the Borrower which may be realized upon for the repayment of the
Loans, or the performance or observance by the Borrower of any of its
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement Revolving Credit Notes
or Term Loan Notes, as applicable, for each of Assignor and Assignee as provided
in the Credit Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantor and the value of the assets
of the Borrower and the Guarantor, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the

 

L-2



--------------------------------------------------------------------------------

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or REIT and is not a Defaulting
Lender or Affiliate of a Defaulting Lender, (g) represents and warrants that if
Assignee is not incorporated under the laws of the United States of America or
any State, it has on or prior to the date hereof delivered to Borrower and Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes and (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes or the Term Loan Notes,
Assignee has a net worth as of the date hereof of not less than $100,000,000.00
unless waived in writing by Borrower and Agent as required by the Credit
Agreement. Assignee agrees that Borrower may rely on the representation
contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the [Revolving Credit] [Term] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be             (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

L-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:

  

 

 

 

 

        

Attn:                                                     

        

Facsimile:

     

Domestic Lending Office:     Same as above

Eurodollar Lending Office:     Same as above

9. Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.

10. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

 

L-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE:

By:                                                                
                                 

Title:

ASSIGNOR:

By:                                                                
                                 

Title:

 

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

 

 

 

Title:

CONSENTED TO BY:1

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:

 

Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner

 

By:                                                                       
              

 

Name:                                                                      
          

 

Title:                                                                      
            

  (SEAL)

 

1 

Insert to extent required by Credit Agreement.

 

L-5



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF LETTER OF CREDIT APPLICATION

[See Attached]

 

M-1



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT LOAN

 


Name and Address

   Revolving Credit
Commitment    Revolving Credit
Commitment  Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550 Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

  

$17,500,000.00

     46.666666666%   

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

  

$10,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

  

$10,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

TOTAL

  

$37,500,000.00

     100%   

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

TERM LOAN

 


Name and Address

   Term Loan
Commitment    Term Loan
Commitment  Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

  

$17,500,000.00

     46.666666666%   

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

  

$10,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

  

$10,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

TOTAL

  

$37,500,000.00

     100%   

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

TOTAL COMMITMENTS

 


Name and Address

  
Total
Commitment    Total
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

  

$35,000,000.00

     46.666666666%   

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

  

$20,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

  

$20,000,000.00

     26.666666667%   

LIBOR Lending Office

Same as Above

     

TOTAL

  

$75,000,000.00

     100%   

 

Schedule 1.1 - Page 3



--------------------------------------------------------------------------------

SCHEDULE 1.2

SUBSIDIARY GUARANTORS

 

1.

HC – 2501 W William Cannon Dr LLC

 

2.

DC-19675 W. Ten Mile, LLC

 

3.

DC-1221 Coit Road, LLC

 

4.

DC-5000 Bowen Road, LLC

 

5.

HC-8451 Pearl Street, LLC

 

Schedule 1.2 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

INITIAL MORTGAGED PROPERTIES

Stonegate Center: 2501 W. William Cannon Dr., Buildings 3, 4 and 5, Austin,
Texas 78745

Level III Data Center: 19675 W. Ten Mile Road, Southfield, Michigan

Atos Data Center: 5000 South Bowen Road, Arlington, Texas

Internap Data Center: 1221 Coit Road, Plano, Texas

Vibra Denver Hospital: 8451 Pearl Street, Thornton, Colorado

 

Schedule 1.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.3

ACCOUNTS

 

1)

KeyBank Operating Account

Carter/Validus Operating Partnership, LP

Account Number: XXXXXX4032

Routing Number: 041001039

 

Schedule 4.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.3

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Collateral, each of the following:

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate.

(b) Security Documents. (i) Such Security Documents relating to such Real Estate
as the Agent shall in good faith require, duly executed and delivered by the
respective parties thereto, and (ii) such Security Documents relating to Equity
Interests as required by the Credit Agreement, including any amendments to or
additional Security Documents, in order to grant to the Agent, for the benefit
of the Lenders, a first priority lien and security interest of such Equity
Interests as required by the Credit Agreement.

(c) Authority Documents. Such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall in good faith require.

(d) Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of such Security Documents and such other matters as
the Agent shall reasonably request.

(e) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in such Real
Estate and that all filings, recordings, deliveries of instruments and other
actions necessary or desirable to protect and preserve such liens or security
title or security interests have been duly effected.

(f) Survey and Taxes. The Survey of such Real Estate, together with the Surveyor
Certification and evidence of payment of all real estate taxes, assessments and
municipal charges on such Real Estate which on the date of determination are
required to have been paid under §7.8.

(g) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/proforma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

(h) UCC Certification. A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests of the
Borrower or such Subsidiary Guarantor that are or are intended to be subject to
the security interest, security title, assignments, and mortgage liens created
by the Security Documents relating to such Real Estate except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate in the Collateral.

 

Schedule 5.3 - Page 1



--------------------------------------------------------------------------------

(i) Management Agreement. A true copy of the Management Agreement, if any,
relating to such Real Estate, which shall be in the form and substance
reasonably satisfactory to the Agent and a subordination of the manager’s rights
thereunder to the rights of Agent and the Lenders under the Loan Documents.

(j) Leases. True copies of all Leases relating to such Real Estate together with
Lease Summaries for all such Leases if available, and a Rent Roll for such Real
Estate certified by the Borrower or Subsidiary Guarantor as accurate and
complete as of a recent date, each of which shall be in form and substance
reasonably satisfactory to the Agent.

(k) Lease Form. As required by the Agent, the form of Lease, if any, to be used
by the Borrower or such Subsidiary Guarantor in connection with future leasing
of such Mortgaged Property, which shall be in form and substance reasonably
satisfactory to the Agent.

(l) Tenant Direction Letter. A Payment Direction Letter (as defined in the Cash
Collateral Agreement for each of the tenants of such Mortgaged Property.

(m) Subordination Agreements. A Subordination, Attornment and Non-Disturbance
Agreement from each tenant of such Real Estate whose Lease is a Major Lease, and
from other tenants of such Real Estate as required by the Agent.

(n) Estoppel Certificates. Estoppel certificates from each tenant of such Real
Estate whose Lease is a Major Lease, and from other tenants whose Leases (when
taken with the Major Leases) in the aggregate cover at least 75% of the net
rentable area of such Real Estate, and from other tenants of such Real Estate as
required by Agent, such certificates to be dated not more than thirty (30) days
prior to the inclusion of such Real Estate in the Collateral (unless extended in
Agent’s reasonable discretion, but in any case, not to exceed 60 days), each
such estoppel certificate to be in form and substance reasonably satisfactory to
the Agent.

(o) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrower or such Subsidiary Guarantor on such
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates from the Borrower or such
Subsidiary Guarantor, its insurers and insurance brokers as the Agent may
reasonably request, all of which shall be in compliance with the requirements of
this Agreement.

(p) Property Condition Report. A property condition report from a firm of
professional engineers or architects selected by Borrower and reasonably
acceptable to Agent (the “Inspector”) satisfactory in form and content to the
Agent, dated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral, addressing such matters as the Agent may reasonably
require.

 

Schedule 5.3 - Page 2



--------------------------------------------------------------------------------

(q) Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than ninety (90) days
prior to the inclusion of such Real Estate in the Collateral, from the
Environmental Engineer, such report to contain no qualifications except those
that are acceptable to the Majority Lenders in their reasonable discretion and
to otherwise be in form and substance reasonably satisfactory to the Agent in
its sole discretion.

(r) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may require and approve in its reasonable discretion,
including, without limitation, a PZR Zoning report.

(s) Certificate of Occupancy. A copy of the certificate(s) of occupancy issued
to the Borrower or any Subsidiary Guarantor for such parcel of Real Estate
permitting the use and occupancy of the Building thereon (or a copy of the
certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s) of occupancy
is not required to be reissued to the Borrower or any Subsidiary Guarantor), or
a legal opinion or certificate from the appropriate authority reasonably
satisfactory to the Agent that no certificates of occupancy are necessary to the
use and occupancy thereof.

(t) License and Permits. A cop of any permits or any licenses needed to operate
any Mortgaged Properties.

(u) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.

(v) Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent.

(w) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(e) covering each of the
four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Collateral, to the extent available.

(x) Environmental Disclosure. Such evidence regarding compliance with §6.20(d)
as Agent may reasonably require.

(y) EBITDAR Information. Financial information from each tenant of a Mortgaged
Property required by Agent to determine compliance with the covenant contained
in §9.8.

(z) Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(aa) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 - Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES

None.

 

Schedule 6.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.6

TRADEMARKS, TRADENAMES

None.

 

Schedule 6.6 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TAX STATUS

None.

 

Schedule 6.10 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20

ENVIRONMENTAL RELEASES

See Attached.

 

Schedule 6.20 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF REIT

See Attached.

 

Schedule 6.21(a) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

 

Schedule 6.22 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

PROPERTY

None.

 

Schedule 6.23 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

 

Property

  

Borrower Entity

  

Lender

   Original Loan
Amount
 

Richardson Data
    Center

  

DC-3300 Essex, LLC

  

Goldman Sachs Commercial Mortgage Capital, L.P.

   $ 16,000,000   

180 Peachtree

  

DC-180 Peachtree, LLC

  

German American Capital Corporation (Deutsche Bank)

   $ 55,000,000   

St. Louis Surgery
    Center

  

HC-760 Office Parkway, LLC

  

American Momentum Bank

   $ 6,375,000   

Peak10 Data Center

  

DC-2775 Northwoods Parkway, LLC

  

American Family Life Insurance Company

   $ 3,300,000   

HPI

  

HC-14024 Quail Pointe Dr.

  

American Momentum

   $ 6,028,100   

Baylor Medical

  

HC-2727 E. Lemmon Ave.

  

Texas Capital Bank

   $ 20,750,000   

Vibra Hospital

  

HC-4499 Acushnet Avenue, LLC

  

Capital One

   $ 16,850,000   

Vanguard

  

DC-2000 Kubach Road, LP

  

Deutsche Bank

   $ 34,000,000   

 

Schedule 6.25 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.34

SERVICE GUARANTEES

None.

 

Schedule 6.34 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.35

HEALTHCARE

None.

 

Schedule 6.35 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 9

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

See Attached.

 

Schedule 9 - Page 1



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

  

FORM OF REVOLVING CREDIT NOTE

Exhibit B

  

FORM OF SWING LOAN NOTE

Exhibit C

  

FORM OF TERM LOAN NOTE

Exhibit D

  

INTENTIONALLY OMITTED

Exhibit E

  

FORM OF JOINDER AGREEMENT

Exhibit F

  

INTENTIONALLY OMITTED

Exhibit G

  

INTENTIONALLY OMITTED

Exhibit H

  

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit I

  

FORM OF LETTER OF CREDIT REQUEST

Exhibit J

  

FORM OF BORROWING BASE CERTIFICATE

Exhibit K

  

FORM OF COMPLIANCE CERTIFICATE

Exhibit L

  

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit M

  

FORM OF LETTER OF CREDIT APPLICATION

Schedule 1.1

  

LENDERS AND COMMITMENTS

Schedule 1.2

  

SUBSIDIARY GUARANTORS

Schedule 1.3

  

INITIAL MORTGAGED PROPERTIES

Schedule 4.3

  

ACCOUNTS

Schedule 5.3

  

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3

  

TITLE TO PROPERTIES

Schedule 6.5

  

NO MATERIAL CHANGES

Schedule 6.6

  

TRADEMARKS, TRADENAMES

Schedule 6.7

  

PENDING LITIGATION

Schedule 6.10

  

TAX STATUS

 

i



--------------------------------------------------------------------------------

Schedule 6.15

 

CERTAIN TRANSACTIONS

Schedule 6.20

 

ENVIRONMENTAL RELEASES

Schedule 6.21(a)

 

SUBSIDIARIES OF REIT

Schedule 6.21(b)

 

UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES

Schedule 6.22

 

EXCEPTIONS TO RENT ROLL

Schedule 6.23

 

PROPERTY

Schedule 6.25

 

MATERIAL LOAN AGREEMENTS

Schedule 6.34

 

SERVICE GUARANTEES

Schedule 6.35

 

HEALTHCARE

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

§1.    DEFINITIONS AND RULES OF INTERPRETATION

  

  1

  

§1.1

  

Definitions

  

  1

  

§1.2

  

Rules of Interpretation

  

34

§2.    THE CREDIT FACILITY

  

36

  

§2.1

  

Revolving Credit Loans

  

36

  

§2.2

  

Commitment to Lend Term Loan

  

37

  

§2.3

  

Facility Unused Fee

  

37

  

§2.4

  

Reduction and Termination of the Revolving Credit Commitments

  

37

  

§2.5

  

Swing Loan Commitment

  

38

  

§2.6

  

Interest on Loans

  

41

  

§2.7

  

Requests for Revolving Credit Loans

  

41

  

§2.8

  

Funds for Loans

  

42

  

§2.9

  

Use of Proceeds

  

42

  

§2.10

  

Letters of Credit

  

43

  

§2.11

  

Increase in Total Commitment

  

46

  

§2.12

  

Extension of Revolving Credit Maturity Date and/or Term Loan Maturity Date

  

49

  

§2.13

  

Defaulting Lenders

  

50

§3.

  

REPAYMENT OF THE LOANS

  

54

  

§3.1

  

Stated Maturity

  

54

  

§3.2

  

Mandatory Prepayments

  

54

  

§3.3

  

Optional Prepayments

  

54

  

§3.4

  

Partial Prepayments

  

55

  

§3.5

  

Effect of Prepayments

  

55

§4.

  

CERTAIN GENERAL PROVISIONS

  

55

  

§4.1

  

Conversion Options

  

55

  

§4.2

  

Fees

  

56

  

§4.3

  

Funds for Payments

  

56

  

§4.4

  

Computations

  

58

  

§4.5

  

Suspension of LIBOR Rate Loans

  

59

  

§4.6

  

Illegality

  

59

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

§4.7

  

Additional Interest

     59      

§4.8

  

Additional Costs, Etc

     60      

§4.9

  

Capital Adequacy

     61      

§4.10

  

Breakage Costs

     61      

§4.11

  

Default Interest; Late Charge

     61      

§4.12

  

Certificate

     62      

§4.13

  

Limitation on Interest

     62      

§4.14

  

Certain Provisions Relating to Increased Costs

     62   

§5.

  

COLLATERAL SECURITY; GUARANTORS

     63      

§5.1

  

Collateral

     63      

§5.2

  

Appraisals; Adjusted Value

     63      

§5.3

  

Addition of Mortgaged Properties

     64      

§5.4

  

Release of Mortgaged Property

     65      

§5.5

  

Additional Guarantors

     65      

§5.6

  

Release of a Material Subsidiary Guarantor

     66   

§6.

  

REPRESENTATIONS AND WARRANTIES

     66      

§6.1

  

Corporate Authority, Etc

     66      

§6.2

  

Governmental Approvals

     67      

§6.3

  

Title to Properties

     68      

§6.4

  

Financial Statements

     68      

§6.5

  

No Material Changes

     68      

§6.6

  

Franchises, Patents, Copyrights, Etc

     68      

§6.7

  

Litigation

     69      

§6.8

  

No Material Adverse Contracts, Etc

     69      

§6.9

  

Compliance with Other Instruments, Laws, Etc

     69      

§6.10

  

Tax Status

     69      

§6.11

  

No Event of Default

     70      

§6.12

  

Investment Company Act

     70      

§6.13

  

Intentionally Omitted

     70      

§6.14

  

Setoff, Etc

     70      

§6.15

  

Certain Transactions

     70   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

§6.16

  

Employee Benefit Plans

     70     

§6.17

  

Disclosure

     71     

§6.18

  

Place of Business

     71     

§6.19

  

Regulations T, U and X

     71     

§6.20

  

Environmental Compliance

     72     

§6.21

  

Subsidiaries; Organizational Structure

     73     

§6.22

  

Leases

     73     

§6.23

  

Property

     74     

§6.24

  

Brokers

     75     

§6.25

  

Other Debt

     75     

§6.26

  

Solvency

     76     

§6.27

  

No Bankruptcy Filing

     76     

§6.28

  

No Fraudulent Intent

     76     

§6.29

  

Transaction in Best Interests of Borrower and Guarantors; Consideration

     76     

§6.30

  

Contribution Agreement

     76     

§6.31

  

Representations and Warranties of Guarantors

     76     

§6.32

  

OFAC

     77     

§6.33

  

Ground Lease

     77     

§6.34

  

Service Guarantees

     78     

§6.35

  

Healthcare Representations

     78   

§7.

 

AFFIRMATIVE COVENANTS

     79     

§7.1

  

Punctual Payment

     79     

§7.2

  

Maintenance of Office

     79     

§7.3

  

Records and Accounts

     79     

§7.4

  

Financial Statements, Certificates and Information

     80     

§7.5

  

Notices

     83     

§7.6

  

Existence; Maintenance of Properties

     84     

§7.7

  

Insurance; Condemnation

     85     

§7.8

  

Taxes; Liens

     91     

§7.9

  

Inspection of Properties and Books

     91     

§7.10

  

Compliance with Laws, Contracts, Licenses, and Permits

     92   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

§7.11

  

Further Assurances

  

92

 

§7.12

  

Management

  

92

 

§7.13

  

Leases of the Property

  

92

 

§7.14

  

Business Operations

  

93

 

§7.15

  

Healthcare Laws and Covenants

  

93

 

§7.16

  

Registered Servicemark

  

95

 

§7.17

  

Ownership of Real Estate

  

96

 

§7.18

  

Distributions of Income to Borrower

  

96

 

§7.19

  

Plan Assets

  

96

 

§7.20

  

Power Generators

  

96

 

§7.21

  

Interest Rate Hedge

  

96

§8.

 

NEGATIVE COVENANTS

  

96

 

§8.1

  

Restrictions on Indebtedness

  

97

 

§8.2

  

Restrictions on Liens, Etc

  

98

 

§8.3

  

Restrictions on Investments

  

99

 

§8.4

  

Merger, Consolidation

  

100

 

§8.5

  

Sale and Leaseback

  

101

 

§8.6

  

Compliance with Environmental Laws

  

101

 

§8.7

  

Distributions

  

102

 

§8.8

  

Asset Sales

  

103

 

§8.9

  

Restriction on Prepayment of Indebtedness

  

103

 

§8.10

  

Zoning and Contract Changes and Compliance

  

104

 

§8.11

  

Derivatives Contracts

  

104

 

§8.12

  

Transactions with Affiliates

  

104

 

§8.13

  

Equity Pledges

  

104

 

§8.14

  

Leasing Activities

  

104

 

§8.15

  

Fees

  

104

§9.

 

FINANCIAL COVENANTS

  

104

 

§9.1

  

Borrowing Base

  

105

 

§9.2

  

Consolidated Total Indebtedness to Gross Asset Value

  

105

 

§9.3

  

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

  

105

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

§9.4

  

Minimum Consolidated Tangible Net Worth

  

105

 

§9.5

  

Liquidity

  

105

 

§9.6

  

Equity Raise

  

105

 

§9.7

  

Remaining Lease Term

  

106

 

§9.8

  

EBITDAR/Rent Ratio

  

106

 

§9.9

  

Minimum Debt Yield

  

106

 

§9.10

  

Minimum Borrowing Base Debt Service Coverage Ratio

  

106

 

§9.11

  

Minimum Property Requirement

  

106

§10.

 

CLOSING CONDITIONS

  

106

 

§10.1

  

Loan Documents

  

106

 

§10.2

  

Certified Copies of Organizational Documents

  

106

 

§10.3

  

Resolutions

  

106

 

§10.4

  

Incumbency Certificate; Authorized Signers

  

107

 

§10.5

  

Opinion of Counsel

  

107

 

§10.6

  

Payment of Fees

  

107

 

§10.7

  

Insurance

  

107

 

§10.8

  

Performance; No Default

  

107

 

§10.9

  

Representations and Warranties

  

107

 

§10.10

  

Proceedings and Documents

  

107

 

§10.11

  

Eligible Real Estate Qualification Documents

  

107

 

§10.12

  

Compliance Certificate and Borrowing Base Certificate

  

107

 

§10.13

  

Appraisals

  

108

 

§10.14

  

Consents

  

108

 

§10.15

  

Contribution Agreement

  

108

 

§10.16

  

Subordination of Management Agreement

  

108

 

§10.17

  

Other

  

108

§11.

 

CONDITIONS TO ALL BORROWINGS

  

108

 

§11.1

  

Prior Conditions Satisfied

  

108

 

§11.2

  

Representations True; No Default

  

108

 

§11.3

  

Borrowing Documents

  

108

 

§11.4

  

Endorsement to Title Policy

  

109

 

§11.5

  

Future Advances Tax Payment

  

109

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC

  

109

 

§12.1

  

Events of Default and Acceleration

  

109

 

§12.2

  

Certain Cure Periods; Limitation of Cure Periods

  

113

 

§12.3

  

Termination of Commitments

  

113

 

§12.4

  

Remedies

  

114

 

§12.5

  

Distribution of Collateral Proceeds

  

114

 

§12.6

  

Collateral Account

  

115

§13.

 

SETOFF

  

116

§14.

 

THE AGENT

  

117

 

§14.1

  

Authorization

  

117

 

§14.2

  

Employees and Agents

  

117

 

§14.3

  

No Liability

  

117

 

§14.4

  

No Representations

  

118

 

§14.5

  

Payments

  

118

 

§14.6

  

Holders of Notes

  

119

 

§14.7

  

Indemnity

  

119

 

§14.8

  

Agent as Lender

  

119

 

§14.9

  

Resignation

  

119

 

§14.10

  

Duties in the Case of Enforcement

  

120

 

§14.11

  

Bankruptcy

  

120

 

§14.12

  

Request for Agent Action

  

121

 

§14.13

  

Reliance by Agent

  

121

 

§14.14

  

Approvals

  

121

 

§14.15

  

Borrower Not Beneficiary

  

122

 

§14.16

  

Reliance on Hedge Provider

  

122

§15.

 

EXPENSES

  

122

§16.

 

INDEMNIFICATION

  

123

§17.

 

SURVIVAL OF COVENANTS, ETC

  

124

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page

§18.

 

ASSIGNMENT AND PARTICIPATION

  

124

 

§18.1

  

Conditions to Assignment by Lenders

  

124

 

§18.2

  

Register

  

126

 

§18.3

  

New Notes

  

126

 

§18.4

  

Participations

  

126

 

§18.5

  

Pledge by Lender

  

127

 

§18.6

  

No Assignment by Borrower

  

127

 

§18.7

  

Disclosure

  

127

 

§18.8

  

Mandatory Assignment

  

128

 

§18.9

  

Amendments to Loan Documents

  

128

 

§18.10

  

Titled Agents

  

128

§19.

 

NOTICES

  

128

§20.

 

RELATIONSHIP

  

130

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

  

130

§22.

 

HEADINGS

  

131

§23.

 

COUNTERPARTS

  

131

§24.

 

ENTIRE AGREEMENT, ETC

  

131

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

  

131

§26.

 

DEALINGS WITH THE BORROWER

  

132

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

  

132

§28.

 

SEVERABILITY

  

133

§29.

 

TIME OF THE ESSENCE

  

133

§30.

 

NO UNWRITTEN AGREEMENTS

  

133

§31.

 

REPLACEMENT NOTES

  

133

§32.

 

NO THIRD PARTIES BENEFITED

  

134

§33.

 

PATRIOT ACT

  

134

 

-vii-